 

[ex1_006.jpg]



 



 

Exhibit 10.1

 

SUBCONTRACT

 

SUBCONTRACTOR: Subcontract # DTIC-OPTI-NPS-S01 Ocean Power Technologies, Inc.
PROJECT TBD ADDRESS: TYPE: Firm fixed price completion 28 Engelhard Drive, Suite
B CEILING VALUE: $52,500.00 Monroe Township, New Jersey 08831 FUNDED VALUE:
$52,500.00 Cage Code: DPAS Rating: Unclassified DUNS #: 181079872 PRIME CONTRACT
#: FA8075-18-D0001 NAICS/PSC Code: 04EP7 TASK ORDER #: FA8075-20-F-0050 Business
Size: Small  

 

This Subcontract (hereinafter “Subcontract”) is made effective on the 20th day
of October, 2020 (the “Effective Date”), by and between Adams Communication &
Engineering Technology, Inc. (hereinafter referred to as “ACET” or
“Contractor”), a Delaware Corporation with principal offices at 10740 Parkridge
Blvd., Suite 700, Reston, VA 20191 and Ocean Power Technologies, Inc. (OPTI)
(hereinafter referred to as “OPTI” or “Subcontractor”) with offices located at
28 Engelhard Drive, Suite B, Monroe Township, NJ 08831 (hereinafter referred to
collectively as the “Parties” or individually as a “Party”).

 

WHEREAS, ACET has entered into a Task Order supporting the Defense Technical
Information Center (DTIC) (hereinafter referred to as “Customer) prime
contract/task order, FA807518D0001 Delivery order FA807520F0050 with the
Unmanned and Robotic Systems for the Naval Postgraduate School (NPS)
(hereinafter referred to as “Prime Contract”); and

 

WHEREAS, the Parties desire to enter into this Subcontract to define the
relationship between ACET, as the Prime Contractor, and OPT, as the
Subcontractor, and as more particularly set forth in the Statement of Work
included as Exhibit A; and

 

WHEREAS, Subcontractor has the ability, experience, and desire to accept this
Subcontract for the performance of the work, subject to the terms and conditions
contained in the Subcontract.

 

NOW THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Subcontract, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, and intending to be legally bound, the Parties hereby
agree to be bound as follows:

 

  Page 1 of 49

 [ex1_007.jpg]  

 

ARTICLE I: GENERAL TERMS AND CONDITIONS

 

I.1 SCOPE OF WORK. The Subcontractor shall furnish all labor, personnel,
materials, equipment, property (Services) and other items necessary to perform
all work identified in the Statement of Work as set forth in Exhibit A Statement
of Work.      I.2 PERIOD OF PERFORMANCE. This Subcontract has a period of
performance:       October 20, 2020 through February 9, 2021     I.3
APPLICABILITY OF ACET PRIME CONTRACT REQUIREMENTS. Subcontractor hereby agrees
to comply with and be bound by each and every applicable requirement, clause,
provision, covenant, representation, warranty, and obligation set forth herein.
Accordingly, the applicable sections of the ACET Prime Contract attached at
Exhibit B hereto are hereby incorporated into this Subcontract, as if set forth
in full text. To this end, Subcontractor acknowledges that it has received,
read, and understands the attached sections of the ACET Prime Contract, and
willfully agrees to be bound by all relevant terms and conditions set forth
therein.       Where necessary to make all referenced clauses applicable to this
Subcontract, the term “Government,” “Contracting Officer” and equivalent terms
shall mean Prime Contractor and the term “Contractor” shall mean
“Subcontractor.” Such substitution shall not apply to FAR 52.215-2 Audit and
Records – Negotiation.       Other additional clauses, as may be required from
time to time by the U.S. Government, shall be incorporated by a unilateral
modification to this Subcontract. These additional provisions shall have the
same force and effect as if set forth in their entirety. Any additional
provisions not applicable to this Subcontract due to Subcontract value, vendor
size, or subcontract type, are self-deleting.     I.4 SUBCONTRACT
ADMINISTRATION. The Parties hereby appoint the following persons as the only
persons authorized to direct the work effort or in any way to change, amend, or
modify any of the terms of this Subcontract. Except as expressly provided
elsewhere in this Subcontract, where approval is required by ACET under the
terms of this Subcontract, it shall be construed to mean the approval of the
Subcontracts Administrator. In the event the Subcontractor effects any change at
the direction of any other person, the change will be considered as having been
made without authority and an adjustment will not be made in the Subcontract
value or delivery schedule as a result thereof. No agreement or understanding
will be binding on ACET unless made in writing and signed by the ACET President
and CEO. All correspondence applicable to this Subcontract shall be addressed to
the Subcontract Administrator as identified below:

 

TABLE I.4-1: Authorized Subcontract Administrators

 

For ACET   For Subcontractor Name:  Donna Dawson   Name: Keith Silverman Title:
Director, Contracts   Title: Director, Commercial Operations Address: 10740
Parkridge Blvd., Suite 700   Address: 28 Engelhard Dr   Reston, VA 20191    
Monroe Township, NJ Phone: 703-828-2551   Phone: 973-868-7481 Email:
contracts@adamscomm.com   Email: ksilverman@oceanpowertech.com

 

  Page 2 of 49

 [ex1_007.jpg]  

 

The ACET Technical Point of Contact, or his/her designated alternate, has the
authority to provide technical direction and determine the acceptability of the
Subcontractor’s progress and overall technical performance. This authority is
limited to technical direction and approval of work specified within the
Statement of Work of this Subcontract. The Subcontractor will perform all work
as directed by the Technical Point of Contact providing, however, that the
Technical Point of Contact shall not control or direct the physical conduct of
the Subcontractor in the performance of its duties.

 

For all purposes under this Subcontract, Subcontractor shall be an independent
contractor and not an agent of ACET. In no event shall the technical direction
be construed in any manner which will serve to increase the total amount of this
Subcontract or any Line Item hereunder. The Technical Point of Contract or
his/her designated alternate, does not have the authority to modify this
Subcontract or line items. All deliverables applicable to this Subcontract shall
be addressed to the Technical Point of Contact at the address identified below.
The following individuals are hereby appointed as the primary persons
responsible for all technical matters relating to this Subcontract.

 

TABLE I.4-2: Technical Representatives

 

For ACET   For Subcontractor Name: David Trask   Name: Neil Williams Title:
Program Manager   Title: Director Engineering Address: 6190 Guardian Gateway,
Ste. 300   Address: 28 Engelhard Drive, Suite B   Aberdeen Proving Ground, MD
21005     Monroe Township NY 08831 Phone: 559-779-0885   Phone: 202-674-1749
Email: david.trask@adamscomm.com   Email: Nwilliams@Oceanpowertech.com

 

In the event that the above-specified Subcontract Administrators or Technical
Representatives wish to delegate their respective responsibilities to other
individuals, said delegations shall be in writing and delivered pursuant to
Article I.4.1, Notices provision of this Subcontract.

 

  I.4.1 Notices. All notices pertaining to this Subcontract, shall be delivered
in writing to the Subcontract Administrators and Technical Representatives
designated above.           Such notices shall be either, delivered in person or
sent to the other Party by certified mail with return receipt requested or
electronic mail, electronically confirmed and followed up immediately by regular
mail. A Notice shall be considered given when delivered.           If
Subcontractor encounters difficulty in meeting performance requirements, or
difficulty in complying with its delivery obligations, or has knowledge that any
actual or potential situation is delaying or threatens to delay the timely
performance of this Subcontract, Subcontractor shall immediately notify ACET in
writing, giving pertinent details and specificity. This notification shall be
informational only, and compliance with this provision shall not be construed as
a waiver by ACET as to any requirements, rights or remedies set forth herein.

 

  Page 3 of 49

 [ex1_007.jpg]  

 

I.5 INSPECTION AND ACCEPTANCE.

 

  I.5.1 Inspection and Acceptance requirements shall be specified in the scope
of work.         I.5.2 All materials furnished and services performed pursuant
to this Subcontract shall be subject to inspection and test as set forth in this
Subcontract, by Contractor and/or the Government, at all reasonable times and
places, during and after the period of performance and delivery. Inspection
personnel shall be allowed full access to Subcontractor’s facility and be able
to witness all operations and tests performed by Subcontractor in the
fulfillment of this Subcontract and shall have access to all information
relating thereto.         I.5.3 Subcontractor must correct any errors or
unacceptable quality encountered during the review. If necessary, a meeting may
be convened to resolve any differences. Subcontractor shall make all required
changes as directed by ACET to achieve an acceptable deliverable. These
procedures shall not be construed to constitute a waiver on the part of ACET of
its rights under the Default clause contained herein, nor of any other rights or
remedies provided by law or under this Subcontract.         I.5.4 Acceptance of
all supplies and services under this Subcontract shall be accomplished by ACET.
ACET, in turn will obtain acceptance from the Government customer.         I.5.5
ACET’s rights to revoke its acceptance for defects, fraud, and gross mistakes
amounting to fraud, as set forth in FAR 52.246-3, are in addition to any other
rights and remedies available at law and/or under this Subcontract.        
I.5.6 In the event that material furnished or services performed are not in
accordance with the terms of this Subcontract, ACET shall have the right to (1)
hold any material and assess Subcontractor rental charges, (2) require
correction at Subcontractor’s expense, (3) require replacement with conforming
materials or services at Subcontractor’s expense, (4) correct the nonconformity
itself or through another source (however, the risk of any remaining
non-conformity following such corrective action shall remain with
Subcontractor), (5) accept the materials or services with an equitable reduction
in price, (6) terminate this Subcontract for default or (7) re-procure the goods
and/or services entirely at Subcontractor’s expense. Subcontractor shall be
liable for all costs of repair, correction, re-work, replacement,
inspection/re-inspection, transportation, and re-packaging, as applicable.      
  I.5.7 If Subcontractor fails to proceed with reasonable promptness to provide
any required replacement or correction, Contractor may terminate the Subcontract
for default.         I.5.8 Exhibit B FAR and DFAR clauses are incorporated by
reference with the same force and effect as if set forth in full text. Unless
the context of the clause requires otherwise, the term “Contractor” shall mean
Subcontractor, the term “Contract” shall mean Subcontract, and the terms
“Government,” “Contracting Officer” and equivalent phrases shall mean ACET and
the ACET Subcontract Administrator, respectively. It is intended that the
referenced clauses shall apply to Subcontractor in such manner as is necessary
to reflect the position of Subcontractor to ACET, to insure Subcontractor’s
obligations to ACET and to the United States Government, and to enable ACET to
meet its obligations under its Prime Contract.

 

  Page 4 of 49

 [ex1_007.jpg]  





 

I.6 AUDIT AND RECORDS

 

As used in this provision, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
whether such items are in written form, in the form of computer data, or in any
other form.

 

With regard to Firm-Fixed-Price line items, the U.S. Government shall have the
right to examine, reproduce and audit all such records related to pricing and
performance to evaluate the accuracy, completeness, and currency of cost and
pricing data submitted with the Subcontractor’s bid and related to “Changes,”
“Termination for Convenience” or “Termination for Cause” clauses of this
Subcontract.

 

The records described in this Section I.6 shall be made available to the U.S.
Government (and ACET if agreed to by the Parties) at any Subcontractor location
engaged in the performance of this Subcontract, at all reasonable times, for
inspection, audit or reproduction, until the expiration of the time specified in
FAR Subpart 4.7, Contractor Records Retention, or for such longer period, if
any, as is required by applicable statute, or by other clauses of the
Subcontract.

 

Subcontractor agrees to cooperate and participate fully, to the extent required
by ACET, in support of any audit by any Government agency. Subcontractor further
agrees to be bound by any final determinations resulting from any such
Government audit(s).

 

I.7 RISK OF LOSS.     I.7.1 Until acceptance of the work by Contractor in
accordance with this Subcontract, risk of loss, theft, and damage shall remain
with Subcontractor notwithstanding Contractor’s physical possession of the work.
    I.7.2 Subcontractor shall assume risk of loss for any Contractor furnished
materials, parts, special tooling, or any other property (hereafter “Property”)
including the Property of the U.S. Government provided by Contractor for use in
conjunction with Subcontractor’s performance of this Subcontract. In accordance
with the provisions of this Subcontract, but in any event upon completion
thereof, Subcontractor shall return such property to Contractor in the condition
in which it was received except for reasonable wear and tear, and except to the
extent that such property has been incorporated into items delivered under this
Subcontract, or has been consumed in the normal performance of work under this
Subcontract.     I.8 INVOICES AND PAYMENT. Invoices shall be submitted on a
monthly basis, to accountspayable@adamscomm.com and budgetanalyst@adamscomm.com
in electronic form, no later than the 5th business day of the month following
the period in which the services were performed, or, as the case may be, in
which any material was accepted. Invoices shall be prepared and submitted in the
form and manner set forth in this Subcontract. Invoices shall be signed and
approved by an authorized official of the Subcontractor, who shall certify that
the invoiced amounts are true and accurate, and that Subcontractor has in its
possession records for all amounts for which payment is requested.

 

  Page 5 of 49

 [ex1_007.jpg]  

 

I.8.1 Subcontractor Time Entry. If the Subcontractor does not have an adequate
time keeping system, ACET will provide access to its web based Deltek Time and
Expense Reporting (hereinafter “Deltek”) system.     I.8.2 Invoice and Payment
Process. Invoices shall be submitted by the 5th business day of each month
following when services were performed or materials accepted. Invoices shall
contain at a minimum: a) unique invoice number and invoice date, b)
Subcontractor’s name and business address, c) date of invoice, d) period covered
by invoice, e) subcontract number and, if applicable, applicable task order
number, f) total amount billed on invoice, g) total cumulative amount billed
under subcontract, and h) travel expenses and Other Direct Costs (ODCs) incurred
after receipt of advance authorization from ACET, and receipts must be provided
to support all expenses included on each invoice.

 

All invoices must include the following certification and be signed by an
authorized Subcontractor representative:

 

“This is to certify that to the best of my knowledge the qualifications of the
individuals whose labor is being invoiced herein were performed during the time
period stated and meet the minimum labor category qualifications, including but
not limited to education and experience requirements for the specific labor
category in which their respective hours are being invoiced. All services
documented by this invoice and for which payment is claimed were provided by the
Subcontractor staff members. All non-labor costs for which reimbursement is
claimed were incurred in performance of this effort and are claimed at cost
without profit or fee.”

 

All invoices are subject to verification by ACET with regard to the accuracy of
the amount billed for work performed by the Subcontractor. In the event
Subcontractor is overpaid by Contractor for any reason, Subcontractor shall
promptly refund or credit the overpayment back to the Contractor.

 

I.8.3 Payment. ACET will pay the Subcontractor upon successful completion and
acceptance of FFP milestones as set forth in Exhibit C. OPTI must submit an
invoice before the 5th business day of the month following the month services
were performed or materials provided. No travel, living expenses or incidental
expenses are authorized and will not be reimbursed unless included by written
modification to subcontract. Normal payment duration is within 30 days of
receipt of payment by the Government. No interest charges are allowed and no
interest payments will be made under this subcontract.     I.8.4 Incorrect or
Untimely Invoices. If invoices are not received within the required time period,
or are prepared incorrectly, payment to Subcontractor may be delayed. If you do
not meet the 5th business day of the month timeline, and/or have corrections
that must be made and ACET submits its invoice to the US Government without the
inclusion of your invoice, your payment may be delayed.

 

  Page 6 of 49

 [ex1_007.jpg]  

 

I.8.5 Disallowances. If any amount paid by ACET to the Subcontractor is
disallowed by ACET’s cognizant audit agency, or by the Contracting Officer set
forth in ACET’s Prime Contract, the Subcontractor shall, upon written demand by
the ACET Subcontract Administrator, promptly (within ten (10) business days)
remit to ACET the disapproved amount. If ACET is required, because of any action
by the Government, to refund or credit to the Government any amount with respect
to an item of cost for which ACET has reimbursed Subcontractor, Subcontractor
shall, upon written demand by ACET’s Subcontract Administrator, immediately
remit to ACET the disapproved amount. If however, ACET should recover any
disallowed amount, or part thereof, ACET shall within 30 business days, re-pay
such allocable amount to Subcontractor.

 

I.9 SUBCONTRACTOR DELIVERY OR PERFORMANCE SCHEDULE.

 

Time is a critical element of Subcontractor’s performance. Subcontractor shall
take adequate measures to accomplish all elements of work required within time
limits which are set forth in the schedule, if any, and if no schedule is
included, within such time limits for meeting the specified shipping date(s) or
performance period(s). Subcontractor shall provide immediate written notice of
any actual or potential delay. Failure to maintain scheduled completion shall be
considered a breach of Subcontractor’s obligations. If required by ACET,
Subcontractor shall furnish progress reports as directed. Subcontractor shall
also provide ACET information as requested concerning the Subcontractor’s
program and schedule. If Subcontractor demonstrates the potential inability or
desire to perform, an anticipatory breach may be declared by ACET.

 

ACET reserves the right to direct Subcontractor to schedule, re-schedule, or
re-sequence the delivery of services, goods, material, or equipment.

 

Subcontractor shall notify ACET in writing within five (5) business days of an
excusable delay. Likewise, Subcontractor shall notify ACET in writing within
five (5) business days if the Subcontractor reasonably anticipates an excusable
delay. Whether a delay is an excusable delay or not, Subcontractor shall, at no
cost to ACET, exercise its best efforts to mitigate all delays. Subcontractor
shall keep ACET continually informed as to the delay and Subcontractor’s
mitigation efforts.

 

Subcontractor expressly acknowledges and agrees that it shall receive no damages
for delay. Subcontractor’s sole remedy against ACET for delay shall be the right
to seek an extension in the Schedule. Granting of any such time extensions shall
not be a condition precedent to this no-damages-for-delay provision. This
no-damages-for-delay provision shall apply to claims for early completion, as
well as claims based on late completion. It is expressly acknowledged and agreed
to by Subcontractor that a material inducement to ACET to enter into this
Subcontract is this no-damages-for-delay provision.

 

Subcontractor acknowledges and agrees that ACET will suffer damage and losses if
Subcontractor’s work is not completed in strict accordance with the Schedule.
Such damages may include but are not limited to: damages assessed by the
Customer; costs incurred directly by ACET; and, claims by other subcontractors
for interruption, inefficiency or delay. Subcontractor acknowledges that such
damages are reasonable, foreseeable, and would be proximately caused by
Subcontractor’s failure to complete its Work on schedule. Subcontractor shall
not be liable to ACET for excusable delays.

 

  Page 7 of 49

 [ex1_007.jpg]  

 

I.10 SUBCONTRACTOR PERSONNEL.

 

Subcontractor shall ensure that all of its personnel proposed to perform under
this Subcontract shall comply at all times with the labor category requirements
set forth below. Unless otherwise authorized by ACET, all Subcontractor
personnel shall be “United States persons”, as defined in 22 C.F.R. §120.15.

 

I.10.1 Personnel Qualifications. As noted on Exhibit C, the applicable labor
category requirements for this subcontract require certification. The
Subcontractor personnel shall possess at all times the necessary training,
qualifications, experience, and clearances to accomplish all tasks identified in
the PWS/SOW. Minimal tradeoffs between education, experience or skills may be
considered by ACET to present to the Government for the following: TBD if
confirmation of these labor categories are required by the PWS/SOW

 

Program Manager

 

Required:

 

The Subcontractor’s program manager shall have knowledge and experience with the
NPS defense systems mission. The contractor’s program manager shall have a
minimum of ten years of experience in program management.

 

Knowledge and experience with education, financial management, logistics,
procurement, or asset management. The contractor’s program manager shall have
experience and knowledge to be able to deal directly with and resolve issues for
all senior personnel (i.e. senior staff, senior Government official, etc.)
associated with the program.

 

Education preferred: It is preferred that the contractor’s program manager have
a master’s degree in Systems Engineering, Business Administration, Management,
or a related field.

 

M&S Specialist (Analyst)

 

Required:

 

The Subcontractor’s M&S Analyst shall have experience and knowledge to design,
develop, modify, and tests defense system focused models and simulations. The
Subcontractor’s M&S Analyst shall be proficient in X3D, VRML, XML, SYSML, or
similar modeling languages and have experience in instructing others on the use
of the models and simulations.

 

The Subcontractor’s M&S Analyst shall have at least six years of research
experience with M&S and at least six years of research experienced with
war-gaming. The contractor’s M&S Analysist shall possess at least a bachelor’s
degree in computer science, computer engineering, M&S, or related field.

 

Education Preferred: It is preferred that the contract’s M&S Analysis have a
graduate degree in computer science, computer engineering, M&S, or related
field.

 

  Page 8 of 49

 [ex1_007.jpg]  

 

Functional Expert Consultant

 

The Subcontractor’s Functional Expert Consultant shall possess experience and
expertise in broad areas of unmanned systems. The contractor’s Functional Expert
Consultant shall have experience providing the high-level presentations and
white papers for system engineering reviews, product development, analysis, and
validation and verification of engineering solutions. The contractor’s
Functional Expert Consultant shall have at least a master’s degree in a science
or engineering field; a Ph.D. is preferred. The contractor’s Functional Expert
Consultant shall have at least 7 years of experience relating to defense
systems, three of which must be in direct support to DoD related activities.

 

Software Engineer

 

The Subcontractor’s Software Engineer shall possess extensive experience (at
least six years of experience) in the use of software tools or models (i.e.,
Rhapsody, Enterprise Architect, Integrity Modeler, Eclipse, etc.) and experience
in multiple software coding languages including C, C++, Java, Ada, Python, etc.
The contract’s designated Software Engineer must have at least a bachelor’s
degree in a science or engineering field; a master’s degree is preferred.

 

Research Engineer

 

The contractor’s Research Engineer shall possess experience in the field of
defense systems. The contractor’s Research Engineer must possess extensive
subject matter expertise in one or more focus areas of defense systems within
the US and partner nations. The Research Engineer must have at least a
bachelor’s degree in a science or engineering field; a master’s degree is
preferred. The Research Engineer must have at least six years of demonstrated
experience in a research environment, preferably related to the DoD.

 

I.10.1 Resume File. Subcontractor shall maintain a file of resumes for each of
its employees proposed to perform, and shall provide copies of resumes available
for inspection by ACET upon request.     I10.2 Removal of Subcontractor
Personnel. Subcontractor shall immediately remove any of Subcontractor’s
employees deemed unsatisfactory by ACET upon ACET’s articulation of a reasonable
basis for such removal. Grounds for removal include, but are not limited to,
employee misconduct, or any act that threatens the successful performance of any
work effort pertaining to this Subcontract. Removal of Subcontractor personnel
shall not relieve Subcontractor of its duties and obligations pursuant to this
Subcontract.     I.10.3 Key Personnel. At least ten (10) calendar days prior to
reassigning any key Subcontractor personnel to other work, the Subcontractor
shall obtain the written approval of the ACET Point of Contact identified in
I.4.1 Notices. When requested by ACET, Subcontractor shall propose replacements
for key Subcontractor personnel who will be or have been reassigned and such
replacements shall have qualifications that are equivalent to or better than
those of the individual(s) being replaced.     I.10.4 Replacement Personnel. The
Subcontractor’s replacement of personnel under this provision shall be
accomplished in a manner that does not interrupt or disrupt performance under
this Subcontract.

 

  Page 9 of 49

 [ex1_007.jpg]  

 

I.11 LOWER TIER SUBCONTRACTORS AND VENDORS.     I.11.1 If approved in accordance
with the clause I.11.2 below, Subcontractor shall flow down all requirements
that are flow downs from ACET’s Prime Contract and this Subcontract, so that
such requirements are binding upon each of Subcontractor’s lower tier
subcontractors and vendors. Subcontractor shall take all steps necessary to
ensure that such lower tier subcontractors and vendors perform in accordance
with the requirements set forth in this Subcontract, under which such lower tier
subcontractors and vendors may be approved to participate.     I11.2
Subcontractor shall not subcontract all or any portion of this Subcontract or
utilize any personnel who are not employed by Subcontractor without the prior
express written approval of Contractor subcontracting and technical
representatives set forth in this Subcontract, Section I.4.1 Notices. Approval
by Contractor of Subcontractor requests to subcontract, or payment for
subcontracted work by Subcontractor, shall not in any way relieve Subcontractor
of its responsibilities or obligations hereunder. All work performed by any
lower-tier subcontractor(s) shall fully conform to the terms of this
Subcontract. Subcontractor assumes full responsibility for all actions and the
quality of work performed and materials supplied by lower-tier Subcontractors,
and shall remain liable for damages to ACET caused by the performance of work
under this Subcontract by a lower-tier subcontractor to the same extent that
Subcontractor would have been liable hereunder if Subcontractor had performed
that work.

 

I.12 TRAVEL AND OTHER DIRECT COSTS.     I.12.1 Any travel that is specifically
authorized as part of the work scope of this Subcontract or becomes necessary
during performance of this Subcontract will be reimbursed in accordance with the
Federal and Joint Travel Regulations (FTR and JTR) in effect at the time of
travel. Any travel that was not specifically authorized and incorporated herein,
must be submitted to the ACET Program Manager and Subcontract Administrator for
approval and subcontract modification, as required, at least ten (10) business
days in advance of the proposed travel. To be reimbursed, the travel expenses
must be:

 

  a) allowable under the FTR and the provisions of this Subcontract,         b)
reasonable,         c)  allocable and necessary to the performance of this
Subcontract,         d) identify the name(s) of the traveler, destination,
purpose of travel and days worked,         e)  have a copy of any required ACET
pre-approvals,         f) be accompanied by legible copies of receipts to
support airfare of public conveyance, car rental expenses for each day, and
lodging expenses, and         g) shall not include a profit or fee bearing cost
element.

 

  Page 10 of 49

 [ex1_007.jpg]  

 

I.12.2 Any Other Direct Costs (ODC), materials, equipment, and supplies that
become necessary through the execution of this Subcontract shall require the
prior express written approval of ACET’s Program Manager and Subcontract
Administrator before such costs are incurred. Subcontractor shall be liable for
and reimburse ACET for any and all costs ACET may incur on Subcontractor’s
behalf for which the Government has billed/requested payment from ACET,
including but not limited to the following: background investigations, security
clearances, etc.     I.13 PROPRIETARY INFORMATION; CLASSIFIED INFORMATION.
During the term of this Subcontract, ACET and Subcontractor shall exchange such
technical data and other information to the extent that such exchange is
reasonably necessary for each to perform its obligations hereunder, or to the
further extent that the Parties mutually consider it beneficial to do so.    
I.13.1 Proprietary Information. For the purpose of this Subcontract,
“Proprietary Information” is defined as any information, data, or material, each
page of which is conspicuously marked with an appropriate legend indicating its
proprietary nature. Each Party agrees to keep any Proprietary Information in
strict confidence, and to use the same reasonable efforts to protect such
information as are used to protect its own Proprietary Information. Disclosure
of Proprietary Information shall be restricted to those persons who are directly
participating in the proposal and contract efforts identified in this
Subcontract.       Each Party agrees not to disclose or use any Proprietary
Information of the other Party in any manner, directly or indirectly, for the
purpose or with the result of obtaining, for itself or any third party, an
advantage, benefit or gain, whether real or potential, over the general public,
whether in connection with investing or trading in securities or for any other
purpose other than the performance under this Subcontract. Each Party
acknowledges that such use or disclosure of Proprietary Information may
constitute insider trading and/or misappropriation of proprietary data in
violation of federal and/or state law, resulting in severe sanctions on
individuals and the corporate entities involved in insider trading.       In
order for Proprietary Information to be protected in accordance with this
Subcontract, it must be:

 

  a) In writing.         b) Clearly identified as Proprietary Information by
marking each page with the legend “Proprietary Information of (furnishing
party.)”         c) Delivered to an individual designated to receive such
information.

 

Where Proprietary Information does not lend itself to written form (i.e.,
magnetic recording or other machine-readable form), its transmittal shall be
documented by the disclosing Party in a separate memorandum within thirty (30)
days. Each Party shall identify as Proprietary Information only that information
which it believes in good faith to be privileged, a trade secret or otherwise
entitled to such marking. However, any financial data of either Party shall be
considered Proprietary Information even if not marked as such.

 

  Page 11 of 49

 [ex1_007.jpg]  

 

The limitations on disclosure of Proprietary Information shall not apply if any
of the following conditions exist:

 

  a) If it is part of the public domain through no fault of ACET or
Subcontractor.         b) If, prior to the receipt of the information, it has
been developed independently by the Party receiving it, or was lawfully known to
the Party receiving it.         c) If, subsequent to the receipt of the
information it is published by the Party furnishing it, or it was disclosed by
the Party furnishing it to others, without restriction, or it has been lawfully
obtained by the Party receiving it from other sources including the
end-customer, provided such source did not receive it due to a breach of this
Subcontract.         d) If the Proprietary Information is furnished orally and
not reduced to writing and properly identified within thirty (30) days.        
e) If it was not identified in writing, or by application of the appropriate
identifying stamp or legend, as Proprietary Information subject to this
Subcontract.

 

The foregoing rights, obligations, and restrictions as to Proprietary
Information shall survive the termination of this Subcontract for a period of
three (3) years from the date of termination of this Subcontract, except that,
in the case of information clearly marked as a Trade Secret, the foregoing
rights, obligations, and restrictions shall survive for as long as such
Proprietary Information is considered a Trade Secret..

 

I.13.2 Classified Information. To the extent the obligations of the Parties
require the handling of or access to classified U.S. Government information, the
same shall be subject to the requirements of the Department of Defense,
Industrial Security Manual for Safeguarding Classified Information; The National
Industrial Security Program Operating Manual; and the applicable DD Form 254.  
  I.13.3 Press Releases. No news releases, including photographs and films,
public announcements or confirmation of same, or any part of the subject matter
of this Subcontract shall be made public without the prior review and express
written consent of ACET’s Subcontract Administrator. Notwithstanding the
foregoing, the Subcontractor shall be allowed to file a current report as a FORM
8-K with the U.S. Securities and Exchange Commission that announces the
execution of this Subcontract, the date of such execution, that summarizes the
material terms of the Subcontract, and that discloses the entirety of the
Subcontract. ACET approvals required under this Article I.13.3 shall not be
unreasonably withheld.

 

I.14        INSURANCE. Subcontractor shall procure and maintain insurance of the
kinds and limits enumerated herein. The insurance is to be placed with insurers
that have a current A.M. Best Rating of A or better, unless otherwise approved
in writing by ACET’s Subcontract Administrator.

 

  a) Workers’ Compensation as statutorily obligated by law.         b)
Employers’ Liability in an amount no less than $1 million for bodily injury by
accident and no less than $1 million for bodily injury by disease.         c)
Comprehensive General Liability covering the full scope of this Subcontract in
an amount no less than $1 million combined single limit for bodily injury and/or
property damage per occurrence, $2 million in the aggregate. Said coverage to
include the following extensions: Contractual Liability, Independent
Contractors’ Liability, Premises Operations, Products/Completed Operations,
Broad Form Property Damage.

 

  Page 12 of 49

 [ex1_007.jpg]  

 

  d) Automobile Liability coverage in an amount no less than $1 million combined
single limit for bodily injury and/or property damage per occurrence. Coverage
to apply to any auto including Hired and non-Owned.         e) All-Risk Property
Insurance. Subcontractor is responsible for insuring all of its own property
and/or property owned by ACET or the Prime Contract proponent agency in its
care, custody and control.         f) Professional Liability in an amount no
less than $1 million per occurrence for claims arising out of the performance of
professional services, resulting from any error, omission, or negligent act of
the Subcontractor.          

ACET and its employees shall be named as additional insureds with respect to
Subcontractor’s Commercial General Liability, Automobile Liability, and
Professional Liability policies, which policies shall expressly provide that
they cannot be cancelled without prior written notice from the carrier to ACET.
Further, the insurance required by this Subcontract shall be endorsed to state
that the coverage shall not be suspended, voided, canceled, reduced in coverage
or in limits except after thirty (30) days written notice to ACET by the
insurance carrier. 

         

Prior to the commencement of Subcontractor’s work hereunder and annually
thereafter, Subcontractor shall provide Certificates of Insurance to ACET
evidencing the insurance required under this clause. Such Certificates shall be
sent to the attention of the ACET Subcontract Administrator and shall also
reference the project number set forth on the cover sheet of this Subcontract. 

 

I.15 INDEMNIFICATION.     I.15.1 Subcontractor shall, without limitation (except
as set forth in this Article I.15 and in Article I.16), defend, indemnify, and
hold harmless the Government and Contractor, their officers, directors, agents,
heirs, assigns, successors in interest, representatives, and employees from and
against any and all claims, liabilities, losses, expenses, suits, damages, fines
and judgments, demands, and expenses (including reasonable legal and
professional fees and expenses) arising out of the following:

 

  a) The acts, omissions, or performance of the Statement of Work in any way
related to, or under, this Subcontract, by Subcontractor, its employees,
officers, directors, agents, or lower-tier subcontractors;         b) Injury,
sickness, disease, or death to persons, including officers, directors,
employees, agents, and lower-tier subcontractors of Subcontractor, or loss of or
damage to property (including the loss of use of property), or fines and
penalties which may result, in whole or in part, by reason of the buying,
selling, distribution, or use of any of the goods or services provided, or
performance of the Statement of Work under, this Subcontract; or         c)
False claims submitted by Subcontractor or its lower-tier subcontractors under
this Subcontract, or as a result of Subcontractor’s misrepresentation of fact,
or fraud by Subcontractor.

 

I.15.2 Subcontractor shall indemnify Contractor consistent with this provision
regardless of whether any and all claims and liabilities, losses, expenses,
suits, damages, judgments, demands, and costs (including reasonable legal and
professional fees and expenses) were caused in part by Contractor’s negligence,
but excluding willful or intentional misconduct by Contractor or Contractor’s
officers, directors, employee, agents, or representatives.

 

  Page 13 of 49

 [ex1_007.jpg]  

 

I.15.3 Subcontractor shall defend and settle at its sole expense all suits or
proceedings arising out of the foregoing, provided that Subcontractor has notice
or is given prompt written notice of such claim or suit, and that Subcontractor
shall be given necessary information, reasonable assistance, and the authority
to defend such claim or suit. Subcontractor shall not settle, compromise, or
discharge any pending or threatened suit, claim, or litigation, arising out of,
based upon, or in any way related to the subject matter of this Subcontract and
to which Contractor is or may reasonably be expected to be a party, unless and
until Subcontractor has obtained a written agreement, approved by Contractor
(which approval shall not be unreasonably withheld) and executed by each Party
to such proposed settlement, compromise, or discharge, releasing Contractor from
any and all liability.     I.15.4 In the event Subcontractor, its officers,
employees, agents, or lower-tier subcontractors enter premises occupied by or
under the control of Contractor, the Government, or third parties in the
performance of this Subcontract, Subcontractor shall defend, indemnify and hold
Contractor, its officers, employees and agents and the Government harmless from
and against any and all claims, costs, liabilities, losses, damages, or expenses
(including, but not limited to, reasonable legal and professional fees and
expenses), resulting from bodily injury, sickness, disease, death, damage, or
destruction of property (including the loss of use of property) caused by, or
arising out of or in connection with, the actions, omissions, or performance of
Subcontractor, its officers, employees, agents, or lower-tier subcontractors.
Subcontractor shall have no obligation to indemnify and hold harmless under this
Article when any such bodily injury, sickness, disease, death, damage, or
destruction of property is caused solely by the fault, negligence, or willful
misconduct of an organization or person indemnified hereunder. Subcontractor
shall purchase and maintain sufficient insurance, including blanket contractual
liability insurance, necessary to ensure the fulfillment of this indemnification
requirement.     I.15.5 The Parties shall, without limitation, defend,
indemnify, and hold harmless the Government and each other, their officers,
directors, agents, and employees from and against any and all claims and
liabilities, losses, expenses, suits, damages, judgments, demands, and costs
(including reasonable legal and professional fees and expenses) arising out of
the following: The infringement or violation of any patent, copyright,
trademark, service mark, trade secret, or other proprietary interest of any
third party resulting from the use, distribution, sale, sub-licensing, or
possession of the goods (including software and all forms of written materials)
or services purchased or provided, as authorized under this Subcontract, or from
the use or possession of said goods or services by the Government, as authorized
by this Subcontract.     I.15.6 If any of the goods or services provided by
Subcontractor hereunder, including without limitation software and all forms of
written materials, become the subject of a claim of infringement or violation of
a third party’s intellectual property, privacy, and/or proprietary rights, as
set forth in I.15.5, above, Subcontractor shall, at its own expense, use its
best efforts:

 

  a) To procure for Contractor the right to continue use and, if authorized
under this Subcontract, distribution of the infringing goods or services or,    
    b) To modify the goods or services to make them non-infringing, or        
c) To replace them with equivalent, non-infringing counterparts.

 

  Page 14 of 49

 [ex1_007.jpg]  

 

If none of the above-mentioned can be successfully implemented, then
Subcontractor shall refund to Contractor all monies paid to Subcontractor for
the infringing goods or services.

 

I.16 LIMITATION OF LIABILITY.     I.16.1 NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, RELIANCE OR SPECIAL
DAMAGES SUFFERED BY SUCH OTHER PARTY (INCLUDING WITHOUT LIMITATION DAMAGES FOR
HARM TO BUSINESS, LOST REVENUES, LOST SAVINGS, OR LOST PROFITS SUFFERED BY SUCH
OTHER PARTY), REGARDLESS OF THE FORM OF ACTION, WHETHER IN SUBCONTRACT,
WARRANTY, STRICT LIABILITY, OR TORT, INCLUDING WITHOUT LIMITATION NEGLIGENCE OF
ANY KIND WHETHER ACTIVE OR PASSIVE. EACH PARTY HEREBY RELEASES THE OTHER PARTY
(AND SUCH OTHER PARTY’S SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND SUBCONTRACTORS) FROM ANY SUCH CLAIM.
NOTHING HEREIN SHALL LIMIT CONTRACTOR’S OR SUBCONTRACTOR’S RIGHT TO DIRECT
DAMAGES HEREUNDER.     I.16.2 NOTWITHSTANDING THE PROVISIONS OF I.16.1, NO
LIMITATION OF LIABILITY UNDER THIS SUBCONTRACT WILL BE APPLICABLE WITH RESPECT
TO A CLAIM THAT IS THE RESULT OF A PARTY’S GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT.     I.16.3 Amounts paid by Contractor to Government customers as
damages or in settlement of claims, assessments, fines, penalties, or credits,
to the extent that they were caused by the act(s) or omission(s) of
Subcontractor, shall be considered direct damages to Contractor, for which
Subcontractor shall reimburse Contractor. For purposes of this clause,
Contractor’s out-of-pocket costs attributable to claims or actions for damages
of any kind against Contractor as a result of Subcontractor’s acts or omissions
(including without limitation, damages recovered from Contractor for outages in
Communications Services) shall be deemed direct damages of Contractor, for which
Subcontractor shall reimburse Contractor. Out-of-pocket costs include, but are
not limited to, reasonable costs for attorneys’ fees, travel, lodging and meal
expenses, and courier expenses.     I.16.4 The entirety of this Article I.16
shall be subject to the further limitation that Subcontractor shall not be
liable to the Contractor or to the Government, or any of their subsidiaries,
affiliates, or their respective officers, directors, employees, agents,
representatives or other subcontractors, in an amount that exceeds the total
value of the work performed in the Statement of Work.     I.17 DISPUTES.    
I.17.1 General. Except for actions for injunctive relief, which may be brought
at any time, any claim, controversy or dispute concerning questions of fact or
law arising out of or relating to this Subcontract, or to the performance by
either Party, or to the threatened, alleged, or actual breach thereof by either
Party, which is not disposed of by mutual agreement within a period of thirty
(30) calendar days after one Party has provided written notice of the dispute to
the other Party, shall be escalated to the executive level of the respective
companies. If this review process is not successful within a reasonable period
of time (not exceeding sixty (60) additional calendar days), then ACET shall
designate, in its discretion, that portion of the dispute to be considered a
“Government Contract Dispute” and that portion to be considered an “Agreement
Dispute”, and ACET shall inform Subcontractor in writing of such designation.
Pending final resolution of any dispute under this Subcontract (including
exhaustion of all appellate rights), Subcontractor shall, at all times, proceed
in good faith as directed by ACET in the performance of this Subcontract.

 

  Page 15 of 49

 [ex1_007.jpg]  

 

I.17.2 Government Contract Disputes. Any dispute determined by ACET to be a
Government Contract dispute under the ACET Prime Contract shall be governed by
the “Disputes” clause set forth therein. If Subcontractor desires ACET to bring
a claim on its behalf, Subcontractor shall timely submit a written request to
ACET setting forth the legal basis of the claim, along with any required
certifications. ACET, in its sole and absolute discretion, may bring the claim
on the Subcontractor’s behalf. If ACET elects to bring the claim, Subcontractor
shall fully cooperate with ACET in the preparation of the claim and shall be
responsible for all associated costs.       If the Government Contracting
Officer issues a decision and the decision relates to this Subcontract, such
decision, if binding upon ACET under the ACET Prime Contract, shall also be
binding upon ACET and Subcontractor with respect to this Subcontract. However,
if Subcontractor is affected by such decision, and if ACET elects not to appeal
such decision under the “Disputes” clause of the ACET Prime Contract, ACET shall
notify Subcontractor promptly. After receipt of such notice and if Subcontractor
submits a timely written request to ACET to appeal such decision, ACET shall
file an appeal. If ACET appeals such decision, whether at its election or at
Subcontractor’s request, any decision upon such appeal, if binding upon ACET
under the ACET Prime Contract, shall be binding upon ACET and Subcontractor as
it relates to this Subcontract.       If any such appeal is denied or otherwise
decided adversely to Subcontractor’s interest, or if Subcontractor is otherwise
adversely affected by any decision made by any representative of the Government
on any question of fact and/or law arising under the ACET Prime Contract which
is also related to this Subcontract from which an appeal under the “Disputes”
clause in the ACET Prime Contract is not available, such decision, if binding
upon ACET under the ACET Prime Contract, shall also be binding upon ACET and
Subcontractor with respect to this Subcontract. However, if Subcontractor is
affected by such decision, and if ACET elects not to bring suit against the
Government with respect to such decision, ACET shall notify Subcontractor
promptly. After receipt of such notice and if Subcontractor submits a timely
written request to ACET to bring suit against the Government, ACET shall
initiate such suit. If ACET brings suit against the Government, whether at its
election or at Subcontractor’s request, a final judgment in any such suit, if
binding upon ACET under the ACET Prime Contract, shall be binding upon ACET and
Subcontractor as it relates to this Subcontract.       If any such appeal or
suit is taken or brought by ACET, whether at its election or at Subcontractor’s
request, Subcontractor shall assist ACET in its prosecution thereof in every
reasonable manner and Subcontractor shall be afforded reasonable opportunity to
participate in the prosecution thereof to the extent Subcontractor’s interest
may be affected. To the extent requested by ACET, Subcontractor shall prosecute
for ACET any appeal or suit taken or brought at Subcontractor’s request and, in
such event, ACET shall assist Subcontractor in every reasonable manner.

 

  Page 16 of 49

 [ex1_007.jpg]  

 

  Subcontractor shall pay all costs and expenses, including attorney fees,
incurred by Subcontractor and ACET in prosecuting any appeal or suit taken or
brought solely at Subcontractor’s request. Where possible, ACET shall in good
faith consult with Subcontractor concerning the presentation to the Contracting
Officer or other authorized representative of the Government of the questions
referred to above to the extent they may affect Subcontractor’s interest.      
If, as a result of any decision or judgment which is binding upon ACET and
Subcontractor, ACET is unable to obtain reimbursement from the Government under
the ACET Prime Contract for, or is required to refund or credit to the
Government, any amount with respect to any item of cost or profit for which ACET
has reimbursed Subcontractor, Subcontractor shall, on demand, promptly repay
such amount to ACET.       The rights and obligations set forth herein shall
survive completion of and final payment under this Subcontract, as well as any
termination of this Subcontract.     I.17.3 Subcontract Disputes. Any dispute
between the Subcontractor and ACET where the resolution does not depend upon a
ruling or interpretation by the Government or its courts, and is not subject to
the Disputes clause set forth in the ACET Prime Contract, may be initiated in
any court of competent jurisdiction within the State of Maryland, and shall be
subject to the laws of the State of Maryland, notwithstanding its conflicts of
laws provisions.     I.18 TERMINATION.     I.18.1 For Convenience. At any time
during the performance of this Subcontract, ACET may, for its convenience,
terminate this Subcontract, or any portion thereof, upon written notice to
Subcontractor. Upon receipt of notice of such termination, Subcontractor will
inform ACET of the extent to which performance is completed and Subcontractor
will take immediate steps to stop work and mitigate Subcontractor costs. At the
end of the period stated in the notice of termination, Subcontractor will
deliver as instructed all completed deliverables and deliverables-in-progress
that then exist.       If ACET terminates this Subcontract for its convenience,
ACET will be liable only for payment for services rendered before the effective
date of termination and accepted by ACET or the end-customer. Any provision of
this Subcontract that imposes or contemplates continuing obligations upon a
Party will survive the expiration or termination of this Subcontract.       In
no event will ACET be liable for lost or anticipated profits, unabsorbed
indirect costs or overhead, or for any sum in excess of the total price of the
Subcontract. Subcontractor’s termination claim shall be submitted within ninety
(90) calendar days from the effective date of the termination.     I.18.2 For
Cause. If Subcontractor fails to perform a material obligation under this
Subcontract (a “Breach”), and/or that Subcontractor’s performance threatens
delivery under the ACET Prime Contract, then ACET shall provide written notice
to Subcontractor describing the alleged Breach in reasonable detail, and
referencing this clause. If Subcontractor does not cure the Breach within the
time designated in such written notice, ACET may terminate this Subcontract for
cause by providing written notice to Subcontractor.       Subcontractor shall be
compensated only for the work actually delivered and accepted. ACET may require
Subcontractor to deliver to ACET any supplies and materials, or other items that
Subcontractor has specifically produced or acquired for the terminated portion
of this Subcontract. Subcontractor shall continue all work not terminated.

 

  Page 17 of 49

 [ex1_007.jpg]  

  

  In the event of a termination for cause, Subcontractor shall be liable to ACET
for re-procurement costs, in addition to any other of ACET’s rights and remedies
at law or in equity. If after termination for cause, it is determined that
Subcontractor was not in default, such termination shall be converted to a
Termination for Convenience.   I.19 NON-SOLICITATION. Unless otherwise agreed to
in writing, the Parties agree that during the term of this Subcontract,
including any extension, re-compete, or renewal thereof, and for a period of one
(1) year thereafter, neither Party shall knowingly solicit for employment an
employee of the other Party. This non-solicitation provision shall not restrict
in any way the right of either Party to solicit or recruit generally in the
media, and shall not prohibit either Party from hiring an employee of the other
who answers any mass media advertisement or who otherwise voluntarily applies
for hire without having been personally solicited by the hiring Party.   I.20
CLIENT COMMUNICATION; PRIVITY. As the prime contractor, ACET will serve as the
exclusive interface with its customer(s), as well as the end-customer.
Notwithstanding, during performance of this Subcontract, Subcontractor may
require occasional interface with the end-customer. All such communications
shall be subject to the requirements set forth herein. The Parties recognize and
acknowledge that no privity of contract exists between Subcontractor and the
end-customer. Subcontractor may neither take direction from, nor discuss any
terms and conditions of this Subcontract, with the end-customer without the
express consent of ACET in each instance. Additionally, Subcontractor shall not
engage the end-customer in discussions relative to disputes between ACET and
Subcontractor or any other matter that may adversely impact ACET’s relations
with the end-customer. Subcontractor shall not disparage ACET in any way in oral
or written communications with the Government Customer. Prior approval from ACET
is required for any and all meetings between Subcontractor and the end-customer
concerning this Subcontract. Subcontractor shall immediately notify ACET in
writing if at any time it believes that the end-customer is affecting a change
to this Subcontract, or otherwise directs Subcontractor’s performance in any
way. It is understood and agreed that Subcontractor shall not be authorized to
agree to any changes to this Subcontract and/or the ACET Prime Contract, or
assume other obligations on behalf of ACET.   I.21 INTELLECTUAL PROPERTY  
I.21.1 Subcontractor warrants that the Work performed or delivered under this
Subcontract will not infringe or otherwise violate the intellectual property
rights of any third party in the United States or any foreign country. Except to
the extent that the U.S. Government assumes liability therefore, Subcontractor
agrees to defend, indemnify, and hold harmless ACET and its customers from and
against any claims, damages, losses, costs, and expenses, including reasonable
attorneys’ fees, arising out of any action by a third party that is based upon a
claim that the work performed or delivered under this Subcontract infringes or
otherwise violates the intellectual property rights of any person or entity.
This indemnity and hold harmless shall not be considered an allowable cost under
any provision of this Subcontract except with regard to allowable insurance
costs.

 

  Page 18 of 49

 [ex1_007.jpg]  

 

I.21.2 Subcontractor’s obligation to defend, indemnify, and hold harmless ACET
and its customers under I.22.1 shall not apply to the extent FAR 52.227-1
Authorization and Consent applies to ACET’s Prime Contract for infringement of a
U.S. patent. ACET and its customers are not subject to any actions for claims,
damages, losses, costs, and expenses, including reasonable attorneys’ fees by a
third party.   I.21.3 If a third party claim causes ACET or Customer’s use of
the products, services, and/or deliverable(s) to be disrupted, Subcontractor
shall at its option: (1) replace the product(s), service(s), and/or
deliverable(s), without additional charge, with a compatible, functionally
equivalent and non-infringing product, service, and/or deliverable; (2) retain
all of the product(s), service(s), and/or deliverable(s) functions but modify
the product(s), service(s), and/or deliverable(s) to avoid the infringement; or
(3) obtain a license for ACET and Customer to continue use of the product(s),
service(s), and/or deliverable(s) and pay for any additional fee required for
such use.   I.21.4 In addition to the Government’s rights in data and inventions
provided for in regulation and flow down requirements, Subcontractor agrees that
ACET, in furtherance of the performance of its Prime Contract obligations, shall
have an unlimited, irrevocable, paid-up, royalty-free right to make, have made,
sell, offer for sale, use, execute, reproduce, display, perform, distribute
(internally or externally) copies of, and prepare derivative, and authorize
others to do any, some or all of the foregoing, any and all, inventions,
discoveries, improvements, mask works, and patents, as well as, any and all
data, copyrights, reports, and works of authorship conceived, developed,
generated or delivered in performance of this Subcontract. Subcontractor
certifies the originality of all deliverable items and states that no portion is
protected by any copyright or similar right vested in any third party.   I.21.5
Items delivered under this Subcontract such as operation and maintenance manuals
shall be delivered with the right to copy for internal use and/or copy and
deliver with the right to use to ACET’s customers.   I.21.6 All reports,
memoranda, or other materials in written form, including machine readable form,
prepared by Subcontractor pursuant to this Subcontract and furnished to ACET by
Subcontractor hereunder shall become the property of ACET.   I.22 RIGHTS IN
INTELLECTUAL PROPERTY AND COMPUTER SOFTWARE.   I.22.1 All rights, ownership,
title and interest to any Intellectual Property owned by or in possession of
either Party prior to the date of this Subcontract (the “Pre-Existing
Intellectual Property”) are and shall remain with the Party owning such rights.
Except as provided in Sections I.22.2, I.22.3, I.22.4 and I.22.5, the rights in
and to any Intellectual Property resulting from any developed works,
discoveries, inventions, products or processes that result from or were created
during the course of performance of this Subcontract, to the extent created,
developed, authored, conceived or reduced to practice independently and solely
by one Party during the performance of this Subcontract without the use of the
other Party’s Intellectual Property (the “Independently Developed Intellectual
Property”) shall be owned by the developing Party. In no event shall any
license, express or implied, or ownership inure to the benefit of the other
Party to reproduce, distribute, publicly display, modify or create derivative
works of such works or to make, have made, use, sell, have sold, or sublicense
such discoveries, inventions, products or processes incorporating such
Pre-Existing Intellectual Property and Independently Developed Intellectual
Property, except as expressly provided in Section I.22.5 herein.

 

  Page 19 of 49

 [ex1_007.jpg]  

 

I.22.2 All rights, ownership, title and interest in and to (i) any derivative
works or other modifications, add-ons, enhancements or improvements to
Contractor’s Pre-Existing Intellectual Property and (ii) in and to all
Intellectual Property developed (whether jointly or by Subcontractor alone)
during the performance of this Subcontract that derives from and incorporates
Contractor’s Pre-Existing Intellectual Property (collectively the “Prime
Derivative Intellectual Property”), shall vest in and be and remain the property
of Contractor. To the extent any ownership rights in the Prime Derivative
Intellectual Property would vest in Subcontractor by operation of law,
Subcontractor hereby assigns and agrees that it shall assign such rights to
Contractor in full, and Subcontractor agrees to cooperate with Contractor to
take any reasonably necessary steps to effect or perfect such rights.   I.22.3
All rights, ownership, title and interest in and to (i) any derivative works or
other modifications, add-ons, enhancements or improvements to Subcontractor’s
Pre-Existing Intellectual Property and (ii) in and to all Intellectual Property
developed (whether jointly or by Prime alone) during the performance of this
Subcontract that derives from and incorporates Subcontractor’s Pre-Existing
Intellectual Property (collectively the “Subcontractor Derivative Intellectual
Property”), shall vest in and be and remain the property of Subcontractor. To
the extent any ownership rights in the Subcontractor Derivative Intellectual
Property would vest in Contractor by operation of law, Contractor hereby assigns
and agrees that it shall assign such rights to Subcontractor in full, and
Contractor agrees to cooperate with Subcontractor to take any reasonably
necessary steps to effect or perfect such rights.   I.22.4 Prime Derivative
Intellectual Property and Subcontractor Derivative Intellectual Property are
sometimes referred to herein collectively as “Derivative Intellectual Property.”
  I.22.5 In the event Intellectual Property that does not fall within the scope
of Section I.22.2, I.22.3 and I.22.4 is developed jointly by the Parties during
the performance of this Subcontract (the “Joint Inventions”), such Joint
Inventions shall be owned jointly by the Parties and each Party shall own an
undivided interest in the patents, copyrights and other Intellectual Property
resulting from such Joint Inventions. Neither Party shall take action with
respect thereto that will adversely affect the rights of the other Party without
the prior written consent of the other Party. The Parties agree that each will
execute and cause to be executed all documents and do and cause to be done all
acts reasonably necessary, desirable or convenient to enable the Parties to file
and prosecute patent applications for Joint Inventions or copyright
registrations on such Joint Inventions, and to maintain any patents granted
regarding such Joint Inventions. Procedures for seeking and maintaining
protection such as patents or copyrights for Joint Inventions shall be mutually
agreed to in good faith by the Parties. Any Party that does not reasonably
cooperate or bear its proportionate share of expenses in securing and
maintaining such patents on the Joint Inventions in any particular country or
countries shall surrender its joint ownership under any resulting patents in
such country or countries. Any marketing, licensing, and/or sale of such Joint
Inventions by either Party shall be subject to the prior written agreement of
the Parties.

 

  Page 20 of 49

 [ex1_007.jpg]  

 

I.23 SOFTWARE DEVELOPMENT, REVIEW AND AUDIT.   I.23.1 With regard to development
of computer software, Subcontractor shall satisfy the performance criteria set
forth in the applicable Statement of Work subject to the remedies described in
I.5. ACET shall have the right to audit, evaluate, approve and perform
surveillance of Subcontractor’s software development process including, but not
limited to, Subcontractor’s Software Development Plan, or equivalent process
documentation. ACET shall determine the frequency of exercising this right based
on the applicable requirements.   I.23.2 Subcontractor will be notified of
ACET’s findings, and should Subcontractor’s process be deficient in one or more
areas, Subcontractor will be given an opportunity to provide a response to ACET
and to correct any deficiencies. Should Subcontractor be unable or unwilling to
correct the deficiencies, or should ACET’s audit, evaluation and/or surveillance
demonstrate that Subcontractor is endangering the quality of work to be
delivered to the end-customer, ACET shall have the right to assume
responsibility for the deficient area(s) and to take appropriate action to
ensure contract performance. ACET shall have the right to reallocate the
responsibilities for ensuring the quality of work to be delivered and the
funding associated with performing these responsibilities.     This clause shall
be interpreted so as not to conflict with FAR 52.215-2.   I.24 DPAS RATING.
RESERVED   I.25 CLOSEOUT.   I.25.1 Quick Closeout. The Subcontractor agrees
that, if so requested by ACET, the quick closeout procedure authorized by FAR
42.708, or any referenced language in this Subcontract, shall be the basis for
closing this Subcontract.   I.25.2 Required Closeout Information.
Notwithstanding paragraph I.25.1, within ninety (90) calendar days after the
expiration or termination of this Subcontract, Subcontractor shall submit a
closeout package that includes (as applicable): Subcontractor’s final invoice,
marked or stamped “Final”; Subcontractor’s assignment of refunds, rebates,
credits and other amounts; Government property disposition; report of inventions
and subcontracts; and Subcontractor’s release of claims, which shall waive,
release and discharge Prime Contractor, it’s officer’s and agents, of and from
any and all liabilities, obligations, disputes, claims and demands whatsoever
arising under or relating to the relevant Period of Performance under the
Subcontract.     In the event Subcontractor fails to submit the required
closeout information and documentation within the time provided above, such
failure shall constitute Subcontractor’s express agreement that: (i) the amounts
paid to date by Contractor pursuant to the Subcontract as determined by
Contractor’s records constitute the full, complete and final extent of
Contractor’s financial obligation to Subcontractor; (ii) Subcontractor does
forever fully and finally resign, release and discharge the Contractor, it’s
officer’s and agents of and from any and all liabilities, obligations, claims
and demands whatsoever arising under or relating to the Subcontract; and (iii)
Subcontractor expressly authorizes Contractor to rely on the foregoing
representations and releases.

 

  Page 21 of 49

 [ex1_007.jpg]  

 

I.26 EXPORT CONTROL COMPLIANCE. The services being provided under this
Subcontract may be subject to required and continuing U.S. Government approvals,
clearances, regulations, and export/import and re-export requirements. The
Subcontractor is responsible for obtaining any and all such registrations,
licenses, agreements, approvals and/or certifications, as may be required by
regulations for performance under this Subcontract. The Subcontractor shall not
commence performance of the work required by this Subcontract until such time as
all required registrations, licenses, agreements, approvals and/or
certifications have been adhered to, obtained, and/or granted by the appropriate
authorities.     The Subcontractor is required to comply with all U.S. State
Department (International Traffic in Arms Regulations (ITAR)) and Commerce
Department (Export Administration Regulations (EAR)), as well as Industrial
Security Requirements, when supplying goods and/or service or hiring a foreign
person as an employee or retaining his/her services through a consultant,
contract labor, or technical services agreement. The Subcontractor shall not
provide a foreign person (a person who is not a U.S. citizen or permanent
resident or a U.S. citizen employee of a foreign owned company not incorporated
to do business in the U.S.) access to export control technology without proper
Governmental authorization under the ITAR or EAR, as applicable. Accordingly,
the Subcontractor certifies that it will not utilize a foreign person, either as
an employee, consultant, contract labor, or pursuant to a technical services
agreement, in the performance of this Subcontract. The Subcontractor shall not
utilize any such foreign person in performance of this Subcontract without the
prior written consent of the Contractor.     Any foreign person’s access to
Contractor’s or Contractor’s customer’s facilities and computer networks will be
restricted and controlled to ensure the foreign person does not have access to
ITAR or EAR controlled technical data or software/code other than as
specifically authorized by the U.S. Department of State or Department of
Commerce, as applicable.     All documents will be delivered to ACET in the
American English language.   I.27 Taxes: Subcontractor is directly responsible
for payment of any income taxes, profits tax, or withholding tax which could be
incurred in connection with performance of work under this Subcontract.
Subcontractor is further responsible for payment of any other taxes,
assessments, liens, charges (including, but not limited to, customs charges,
taxes, and/or duties in favor of third parties, other withholding taxes, gross
receipts taxes, stamp or documentary taxes, import taxes, import tariffs, export
taxes, road use taxes, payroll taxes, employment related taxes, bank taxes,
municipality taxes, and assessments), and/or any encumbrance levied or placed
against the subject matter of this Subcontract at any time by any foreign
government or any political subdivision thereof.   I.28 ANTI-CORRUPTION. The
Parties hereby represent, certify and warrant that no agent, affiliate, employee
or other person associated with or acting on behalf of the Parties directly or
indirectly, has in the past or will in the future offer, pay or provide anything
of value in the form of any unlawful contribution, gift, entertainment or other
unlawful expense to any foreign official or foreign political party for the
purpose of gaining or retaining business or obtaining any unfair advantage, nor
violated any provision of the U.S. Foreign Corrupt Practices Act, as amended
(“FCPA”); the United Nations Convention Against Corruption, (GA Res. 58/4, UN
Doc. A/58/422 (2003)) nor the Organization for Economic Co-operation and
Development (“OECD”) Convention on Combating Bribery of Foreign Public Officials
in International Business Transactions, Dec. 17, 1997, DAFFE/IME/BR(97)20 nor
made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

 

  Page 22 of 49

 [ex1_007.jpg]  

 

I.29 FOREIGN CORRUPT PRACTICES ACT COMPLIANCE. Consistent with the Foreign
Corrupt Practices Act enacted by the U.S. Government, the parties agree that
they will not directly or indirectly give, offer, promise, authorize, or
tolerate to be given, offered or promised, anything of value to an official, a
member of or an employee of the government of any foreign nation or any
subdivision or state owned enterprise thereof, or to another person with the
intent to (i) influence any official act or decision of such official, member
of, or employee, or (ii) induce such official, member of or employee to use his
or her influence to affect or influence any act or decision of said government
or any subdivision thereof.   I.30 CHANGES. The ACET Subcontract Administrator
may, by a written order at any time during the term of this Subcontract, and
without notice to sureties or assigns, make changes within the general scope of
this Subcontract in any one or more of the following:     a) Description of the
services to be performed;     b) Time of performance (e.g., Period of
Performance);     c) Place of inspection, delivery, or acceptance.    
Subcontractor must initiate any claim for adjustment to the Subcontract price,
cost, hourly rate, performance schedule, or scope of work, in writing, no later
than five (5) calendar days from notification of change by ACET, or its rights
to assert such claim shall be irrevocably waived. Disagreement over any change
adjustment shall be resolved in accordance with the “Disputes” article in this
Subcontract. Under no circumstance shall any pending claim or dispute excuse
Subcontractor from proceeding with its performance, as changed. Subcontractor’s
notice must contain supporting documentation to appropriately explain and
document both the entitlement and amount of Subcontractor’s change request
(including, without limitation, labor hours, material costs, and all other
expenses to the extent not waived or released by other provisions of this
Subcontract or by operation of law), comprising Subcontractor’s change request.
    Except as specified below, no order, statement, technical advice, exchange
of information, or conduct of the Customer or ACET technical personnel who visit
Subcontractor’s facilities or in any other manner communicate with Subcontractor
personnel during the performance of this Subcontract shall constitute a change
under the “Changes” clause of this Subcontract.     All changes, modifications
and amendments to this Subcontract must be in writing. Subcontractor shall not
comply with any order, direction or request of ACET personnel unless it is
issued in writing and signed by the duly authorized representative from ACET
Contracts. ACET Contracts are the only representatives authorized to approve
changes in any of the requirements of this Subcontract, notwithstanding
provisions contained elsewhere in this Subcontract. In the event the
Subcontractor effects any change at the direction of any other person, the
change will be considered to have been made without authority and no adjustment
will be made in the Subcontract price to cover any increase in costs incurred as
a result thereof.

 

  Page 23 of 49

 [ex1_007.jpg]  

 

  If ACET agrees with Subcontractor’s change request, a modification will be
issued to Subcontractor under procedures established above. If ACET does not
agree with Subcontractor’s change request, ACET shall so notify Subcontractor in
writing and Subcontract may proceed under the Disputes provision of this
Subcontract. Execution of a modification to this Subcontract or acceptance of
payment by Subcontractor constitutes a complete waiver and release of all
direct, indirect, consequential, and impact costs and damages related to, or
resulting from, such modification, and its effect, if any, on unchanged work,
including but not limited to, site overhead, home office overhead, interest or
carrying charges on Subcontractor’s investment, expenses arising from cost of
capital, or for loss of use of, or under-utilization of labor, equipment, or
facilities. The execution of each modification, or acceptance of payment by
Subcontractor shall constitute a full and complete settlement for all claims
Subcontractor may have against ACET, its parents, affiliates, subsidiaries and
divisions, for any damages and/or increased costs as a result of any delay,
acceleration, hindrance, disruption, inefficiency, or other interference related
to the modification, and all previous change orders. In estimating the effect of
changes upon the cost of its work and Subcontract schedule, Subcontractor shall
ensure that it has properly accounted for all cost and time impacts and shall
not later make any claim for reimbursement of impact costs allegedly resulting
from the number, nature, or extent of change order modifications. All estimated
costs used for requested price adjustments at any tier shall be consistent with
the contract cost principles and procedures for contracts in FAR Part 31, as
supplemented.   I.31 LAWS AND REGULATIONS. The Subcontractor shall comply with
all laws and regulations of all pertinent Federal, State and Local jurisdictions
that may be applicable to activities carried out in the name of or on behalf of
Contractor under the provisions of this Subcontract. In the event Subcontractor
becomes aware of its failure to comply with such laws and regulations,
Subcontractor shall promptly notify Contractor in writing, setting forth in
detail its knowledge of the circumstances surrounding such failure.   I.32
HEALTH AND SAFETY. Subcontractor shall take all necessary precautions to protect
the health and safety of Subcontractor’s employees or representatives while
participating in work under this Subcontract and shall follow all applicable
local, state and federal Occupational Safety & Health Administration (“OSHA”)
requirements.   I.33 NEW MATERIAL – NO COUNTERFEIT MATERIAL.   I.33.1
Definitions. The term Material, as used in this clause, includes, but is not
limited to raw material, parts, components, assemblies and end items. The term
New, as used in this clause, means Original Equipment Manufacturer (OEM) or
Original Component Manufacturer (OCM) Material previously unused or composed
exclusively of previously unused Material, allowing for conventional use
including, but not limited to integration, installation, assembly, test,
burn-in, training, troubleshooting, and rework as required. The term Counterfeit
Material means Material salvaged, produced or altered to resemble a product
without authority or right to do so, with the intent to mislead or defraud by
presenting the imitation as New Material.

 

  Page 24 of 49

 [ex1_007.jpg]  

 

I.33.2 Unless Contractor specifies in writing otherwise, Subcontractor shall
deliver New Material under this subcontract that is fully warranted.   I.33.3
Subcontractor shall not deliver Counterfeit Material to Contractor under this
subcontract.   I.33.4 Subcontractor represents and warrants that all electronic
parts delivered under this subcontract are obtained from OEMs, OCMs, or their
authorized dealers. If electronic parts cannot be obtained from OEMs, OCMs, or
their authorized dealers and must be procured from alternative source(s),
Subcontractor shall obtain Contractor’s written approval before making such
procurements. Subcontractor shall employ, or cause to be employed, inspection,
testing and authentication processes reasonably designed to detect and avoid
Counterfeit Material and shall provide written description of Subcontractor’s
detection and avoidance processes and a certification of Subcontractor’s use of
such processes to Contractor on or before delivery.   I.33.5 Subcontractor shall
immediately notify Contractor when Material is found or suspected to be
Counterfeit Material. Notice must be in writing and must be provided to
Contractor within 10 days of discovery.   I.33.6 Upon request, Subcontractor
shall provide OEM/OCM documentation that enables traceability of the affected
Material to the applicable OEM/OCM.   I.33.7 Should any Material delivered under
this Contract be found to constitute or include Counterfeit Material,
Subcontractor shall, at its expense, promptly replace such Counterfeit Material
with genuine parts conforming to the requirements of this Contract.
Notwithstanding any other provision in this subcontract, Subcontractor shall be
liable for all costs relating to the removal and replacement of Counterfeit
Material, including, without limitation, Contractor’s costs of removing
Counterfeit Material, of installing replacement New Material and of any testing/
corrective action necessitated by the replacement of Counterfeit Material with
New Material. The remedies contained in this paragraph are in addition to any
remedies Contractor may have at law, equity or under other provisions of this
subcontract.   I.33.8 Subcontractor shall include this clause or equivalent
provisions in any subcontracts that Subcontractor issues for the delivery of New
Material that will be included in or furnished to Contractor.   I.34 TAXES.
Subcontractor shall be liable for payment of all applicable taxes based on
services performed hereunder, whether now or hereafter imposed by any federal,
state, local or other taxing authority or jurisdiction.   I.35 STOP WORK ORDER.
The Contractor has the right to immediately suspend performance under this
Subcontract with a written Stop Work Order. In the event of such direction, the
Subcontractor shall cease all performance, cancel all outstanding procurements
and take no further steps toward delivery except those necessary for immediate
and orderly shutting down of the work, and for securing any inventory obtained
in the course of performance. Contractor shall not be liable to Subcontractor
for any expenses incurred by Subcontractor during any Stop Work period.

 

  Page 25 of 49

 [ex1_007.jpg]  

 

I.36 PACKAGING. Subcontractor shall ensure that all items are preserved,
packaged, packed, and marked in accordance with best commercial practices to
meet the packing requirements of the carrier and ensure safe delivery at
destination. The packaging, labeling, and shipping of all supplies must conform
to all applicable international, federal, and state laws and regulations.   I.37
PERFORMANCE OF WORK AT CONTRACTOR’S OR GOVERNMENT’S PREMISES. In the event that
Subcontractor performs any work under this Subcontract on premises under the
control of Contractor or Contractor’s U.S. Government customer, Subcontractor
shall ensure that its employees observe and follow any facility rules and
security regulations, including but not limited to any identification badge
requirements.   I.38 CONTRACT SECURITY CLASSIFICATION SPECIFICATIONS (DD254).
Contract Security Classification Specification (DD254) shall be attached in
Exhibit D as required. Any security breach or investigations that the Contractor
initiates and/or becomes aware of related to this Subcontract or any Task Order
issued thereunder the Contractor shall notify ACET Facility Security Officer
(FSO) and Program Manager (PM) in writing with all pertinent details within
twenty four (24) hours of the event occurring. In addition, Contractor shall
provide applicable status on a weekly basis to the aforementioned ACET personnel
as well as the results of the investigation for ACET visibility to respond to
any and all Government queries.   I.39 EXECUTION AND DELIVERY OF SUBCONTRACT.
This Subcontract may be executed and delivered electronically by a scanned .pdf
file in counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which shall together constitute one and the same
instrument. In producing this Subcontract, it shall not be necessary to produce
or account for more than one counterpart signed by the person against whom
enforcement is sought. In witness whereof, the duly Authorized Contractual
Representatives.   Article II: MISCELLANEOUS TERMS AND CONDITIONS   II.1
NON-ASSIGNMENT. Neither this Subcontract, duty or right hereunder shall be
delegated or assigned by Subcontractor to another party without, in each
instance, the prior written consent of ACET; except that claims for monies due
or to become due may be assigned to a financial institution if ACET is so
notified in writing prior to such assignment. ACET shall be furnished a signed
copy of any such assignment of payment. All payments, including those to an
assignee, shall be subject to setoff or recoupment for any present or future
claim or claims that ACET may have against Subcontractor. ACET reserves the sole
and exclusive right to make settlements, or adjustments in price, or both, with
Subcontractor under the terms notwithstanding any assignment of claims for
monies due or to become due hereunder and without notice to the assignee.   II.2
SEVERABILITY. If any provision of this Subcontract is or becomes void or
unenforceable by force or operation of law, all other provisions shall remain
valid and enforceable.   II.3 INDEPENDENT CONTRACTORS. Nothing in this
Subcontract shall be deemed to constitute, create, give effect to or otherwise
recognize a joint venture, partnership, formal business entity or any type of
permanent arrangement, and the employees of one Party shall not be deemed
employees of the other. Consistent with this independent contractor
relationship, it is understood that all applicable payroll and withholding taxes
are the sole responsibility of Subcontractor. Each Party agrees not to represent
itself in any way as an agent of the other.

 

  Page 26 of 49

 [ex1_007.jpg]  

 

II.4 LICENSING OF SPACE. During performance of this Subcontract, should
Subcontractor occupy office space under the control of ACET, then Subcontractor
shall enter into a separate License for Office Space Agreement (“LOSA”) with
ACET. The LOSA, with rates, will be sent to Subcontractor under separate cover
from ACET.   II.5 NON-WAIVER. No term or provision herein shall be deemed
waived, and no breach excused, unless such waiver or consent shall be in writing
and signed by the Party claimed to have waived or consented. Any consent or
waiver by any authorized Party, or breach by the other, whether expressed or
implied, shall not constitute a consent to, or waiver of, any subsequent breach
or difference. FAILURE OF ACET TO INSIST ON STRICT PERFORMANCE SHALL NOT
CONSTITUTE A WAIVER OF ANY OF THE PROVISIONS OF THIS SUBCONTRACT OR WAIVER OF
ANY OTHER DEFAULT OF SUBCONTRACTOR.   II.6 ENTIRE AGREEMENT. This Subcontract,
including all Exhibits and attachments hereto, whether incorporated by reference
or otherwise, constitutes the entire agreement between the Parties, and
supersedes all other agreements whether oral or written. All work performed by
Subcontractor, actions taken, and payments made with respect to this
Subcontract, if any, under any other prior written or oral agreements, shall be
deemed to have been work performed, actions taken, or payments made under this
Subcontract.   II.7 ORDER OF PRECEDENCE. Any ambiguity, discrepancy,
inconsistency, or conflict in or between any of the provisions of this
Subcontract shall be resolved by applying the most reasonable interpretation
under the circumstances, giving full consideration to the intentions of the
Parties at the time of contracting and the following order of precedence:     1.
This Subcontract     2. Statement of Work     3. Federal Acquisition Regulation
(FAR) and Defense Federal Acquisition Regulation Supplement (DFARS) provisions
incorporated into this Subcontract.   II.8 HEADINGS. The headings in this
Subcontract are provided for convenience only and do not alter the meaning or
content of this Subcontract in any manner.   II.9 JOINTLY DRAFTED. The Parties
acknowledge that this Subcontract has been drafted jointly by the Parties, and
in the event of any ambiguity, shall not be construed against either Party.  
II.10 MODIFICATIONS IN WRITING. Any modifications to this Subcontract, shall be
made in a writing duly approved and executed by both Parties.   II.11 ELECTRONIC
COMMUNICATIONS BETWEEN THE PARTIES. During performance of this Subcontract, the
Parties may wish to communicate electronically by electronic mail or similar
methods (hereinafter referred to as “E-mail.”) However, the electronic
transmission of such information cannot be guaranteed to be secure or error
free, and such information may be intercepted, corrupted, lost, destroyed,
delayed, incomplete or otherwise adversely affected or unsafe to use. Unless
Subcontractor notifies ACET otherwise, ACET shall regard Subcontractor’s
acceptance of this Subcontract as consent to use E-mail. All risks related to
Subcontractor’s business and connected with the use of E-mail are borne by
Subcontractor and are not ACET’s responsibility. Both Parties will carry out
procedures to protect the integrity of data. In particular, it is the
recipient’s responsibility to carry out a virus check on any attachments before
launching or otherwise using any documents, whether received by E-mail, magnetic
media or otherwise.

 



  Page 27 of 49

 [ex1_007.jpg]  

 

II.12 SECTION 508 OF THE REHABILITATION ACT OF 1973 AS AMENDED. In accordance
with Section 508 of the Rehabilitation Act of 1973, as amended, all electronic
and information technology (“EIT”) delivered under this Subcontract must meet
the applicable accessibility standards set forth at 36 C.F.R. §1194, unless the
procuring Government Agency establishes a published exception to this
requirement. The accessibility standards are viewable at
http://www.section508.gov. Subcontractor shall provide ACET with a Voluntary
Product Accessibility Template (“VPAT”) along with all EIT delivered under this
Subcontract. The VPAT can be found at:

  

http://www.itic.org/archives/articles/20040506/voluntary_product_accessibility_template.php.

 

II.13 ACET’S PROCUREMENT FRAUD AND SECURITY HOTLINES. Any incidents of unethical
practices and/or procurement fraud shall be reported anonymously through the use
of ACET’s Business Ethics and Procurement Fraud Hotline. In the event that
Subcontractor becomes aware of any such incidents involving unethical practices
and/or procurement fraud, please call: ACET HR at 301-861-5000. Any incident
involving a breach of security shall be promptly reported by contacting: ACET
Security at 301-861-5000.   II.14 FORCE MAJEURE.   II.14.1 Neither Party shall
be liable for any failure to comply with, or for any delay in performance of,
the terms of this Subcontract, where such failure or delay include but are not
limited to:       1. acts of God,       2. acts of the United States Government
in its sovereign (and not contractual) capacity,       3. fires,       4.
floods,       5. epidemics,       6. quarantine restrictions,       7. strikes,
      8. freight embargoes,       9. unusually severe weather,       10.  acts
of war or terrorism, or       11.  domestic unrest.

 

  Page 28 of 49

 [ex1_007.jpg]  

 

II.14.2 In the event that performance of this Subcontract is delayed or
adversely affected by a condition of force majeure that is beyond the control
and without the fault or negligence of either Party, the Party whose performance
is so affected shall immediately so notify the other Party, in writing.  
II.14.3 If failure or delay of performance resulting from a condition of force
majeure is estimated to continue for more than thirty (30) days, or if the
affected Party is unable to provide, upon request, immediate written assurances
that performance will be tendered within thirty (30) days following the initial
occurrence of the force majeure condition, at Contractor’s option, this
Subcontract shall be completed with any such changes determined to be necessary
by the Parties, or terminated for convenience.   II.14.4 Subcontractor shall not
be excused for failure to perform any obligation under this Subcontract if a
lower-tier subcontractor at any tier causes such failure and the cause of such
failure was not beyond the control or without the fault or negligence of either
the Subcontractor and/or the lower-tier subcontractor.   ARTICLE III:
REPRESENTATIONS AND WARRANTIES   III.1 Subcontractor hereby represents and
warrants that it has read this Subcontract, understands its terms and
conditions, has had the opportunity to seek legal counsel with regard to the
advisability of entering into this Subcontract, and voluntarily enters into this
Subcontract with the intention to be bound by all terms and conditions set forth
herein.   III.2 Subcontractor further represents and warrants that the signatory
below has full authority to enter into this Subcontract on behalf of the
Subcontractor.   III.3 Subcontractor further represents and warrants that:  
III.3.1 It shall comply with the terms and conditions of the ACET Prime Contract
set forth at Exhibit B hereto, to include all provisions and clauses referenced
therein, in addition to all applicable federal, state, and local laws and
regulations in effect.   III.3.2 It is not currently debarred from performing
Government contracts and is fully competent to perform the efforts contemplated
by this Subcontract.   III.3.3 It possesses all rights, licenses, permits,
authorizations and other qualifications necessary to fulfill the requirements of
this Subcontract, and that Subcontractor, its employees, and its lower-tier
subcontractors and/or vendors are fully qualified to perform hereunder. The
foregoing warranty shall include, but not be limited to, the warranty that all
personnel provided by Subcontractor under this Subcontract meet or exceed all
applicable labor category qualification requirements regarding education and
experience levels, or other such minimum labor qualification requirements as may
be required under this Subcontract.   III.3.4 All services to be performed
hereunder shall be performed to the highest professional standards consistent
with industry practices, and shall conform entirely with the requirements set
forth in the Statement of Work , regardless of any prior course of performance
or dealing between ACET and Subcontractor.

 

  Page 29 of 49

 [ex1_007.jpg]  

 

III.3.5 All hardware and software furnished hereunder shall be free from defects
in design, workmanship and material, and shall conform entirely with the
requirements set forth in the Statement of Work, regardless of any prior course
of performance or dealing between ACET and Subcontractor.   III.3.6 All work
authorized under this Subcontract shall be performed in the United States,
unless otherwise stated, and Subcontractor shall not outsource any work to any
foreign country without the express written approval of the ACET Subcontract
Administrator.   III.3.7 The foregoing warranties and representations shall
survive acceptance of and payment for the articles, services and all other
aspects of the work by ACET. In the event of a breach of any of the foregoing
warranties and representations, Subcontractor shall re-perform the work at no
additional cost to ACET.   III.3.8 THE WARRANTIES EXPRESSLY SET FORTH ABOVE ARE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.   III.3.9 The above representations and warranties and shall also inure
to the benefit of the end-customer, as well as any direct or indirect customers
such as direct sale end users, higher-tier subcontractors, prime contractors and
the ultimate user under relevant prime contracts.

 

In Witness Whereof, the Parties hereto have executed this Subcontract upon the
date set forth above.

 

For ADAMS COMMUNICATION & ENGINEERING TECHNOLOGY, INC.

 

  /s/ Charles Adams   10-26-20         BY: Charles Adams, Chief Executive
Officer & CEO   DATED         For OCEAN POWER TECHNOLOGIES, INC.              
/s/ George H. Kirby III   10-26-20         BY: George H. Kirby III, President
and CEO   DATED

 

  Page 30 of 49

 [ex1_007.jpg]  

 

The following Exhibits are made an integral part of this Subcontract:

 

EXHIBIT #   CONTENT A   Statement of Work B  

Relevant Provisions/Flow downs from ACET’s Prime Contract

C  

Pricing, Payment Schedule, Subcontractor Labor Categories

 

  Page 31 of 49

 [ex1_007.jpg]  

 

EXHIBIT A

 

STATEMENT OF WORK

 

The proposed scope of the OPT Feasibility Study includes the following:

 

  Phase 1 – Define Requirements:                 ● In conjunction with NPS,
ACET, and other project partners:         ○ Define mission requirements –
including payload equipment, power profile, mission duration. Determine
requirements (regulatory, permitting, mooring, vessel) to install system off the
coast of Monterey, CA.         ○ Initial Kick-Off Meeting (KOM) and any
additional project review meetings will be conducted via video conference given
current travel restrictions.               Phase 2 – Engineering and Analysis:  
              ● Review, validate, and determine the optimal location based on
proposed installation locations identified from previous meetings between NPS,
AT&T and OPT representatives.     ● Validate continuous and instantaneous power
levels that the OPT buoy will generate     ● Validate overall system power
requirements and compatibility of desired SLAMR payload     ● Validate system
power requirements vs. power generation capacity for SLAMR payloads, including
communications.     ● High level definition of the end to end solution.     ●
Develop preliminary operational plan including deployment, maintenance plan, and
regulatory approval requirements     ● Engineering and related services to
complete the Feasibility Study as detailed below               Phase 3 – Final
Report:                 ● Final Report with deliverables as outlined below.

 

Key data required for the Feasibility Study is shown in the following table:

 

Information Needed   Purpose

Mission Description:

●         Objectives

●         Duration

  Understand the overall mission to better de- velop the necessary solutions    
 

Location

●         Specific deployment location

●         Water depth

●         Sea Floor composition

●         Meteorological Ocean data

  Determine mooring design and calculations of power generation and payload
survivabil- ity under storm conditions

 





  Page 32 of 49

 [ex1_007.jpg]  

 



Power:

●         Operational details including duration of activities, frequency of
activation particularly for large power components such as communications
systems, and unmanned/autonomous vehicle.

●         Power needs for communications equipment

●         Power needs for unmanned / autonomous vehicles (max. of three
different vehicles)

●         Power needs for other optional payload (i.e. sensors) (as agreed)

  Develop specific asset solutions in order to support power draw during
continuous and intermittent operations      

Reliability Requirements

●         Determine requirements for power reliability

●         Determine requirements for communications reliability

  Specific asset and payload solutions in order to provide sufficient
reliability  and redundancy to meet a customer’s needs      

Data requirements

●         How much information

●         How often

●         How secure

  Complete end-to-end data solutions including communications payload and
security requirements and associated power demand along with recurring and
non-recurring costs      

Payload

●         Communication equipment

●         Topside sensors (as agreed)

  Design of turnkey solution for customers’ needs including specific sensors,
data and power, mounting and securing of equipment, protective enclosures,
wiring and control solutions



 

Study Output

 

Specific solution details will be provided as a result of this study:

 

Table 1. Parameters Being Evaluated During Feasibility Study

 

Define mission scenarios   Determine correct OPT solution   ● PB3/Multiple PB3  
● PB3 with Subsea Batteries   ● Hybrid with Batteries (optional)       Mooring  
● Determine preliminary mooring solution     ○ Based on soil, currents, wave
activity     ○ Single leg/Three leg     ○ Moveable with Buoy         Deployment
  ● Preliminary transport plan   ● Preliminary deployment plan   ● Vessel
type/Size/Quantity

 

  Page 33 of 49

 [ex1_007.jpg]  

 

Communications     ● Determine communications means   ● Nearest cellular
repeater   ● Special requirements to support cellular including multiple
antennas, masts or other elevation means   ● Satcom   ● Encryption and other
data security requirements Payload     ● Specific payload high level design
including proposed locations, mounting and enclosures, power requirements and
high-level wiring solutions Operations     ● Preliminary Maintenance plan   ●
Monitoring solution

 

Study Deliverables

 

The specific deliverables include:

 

  1. Feasibility Report which covers:     a. Details of baseline OPT proposed
solution including:       i. Description of the mission scenarios       ii.
Layout drawing of end-to-end solution       iii. Preliminary Mooring design    
  iv. Preliminary Communications plan       v. Preliminary Transport plan      
vi. Preliminary Deployment plan       vii. Preliminary Operations and
Maintenance plan       viii. Monitoring solution     b. List of Key Unknowns  
2. Budgetary pricing for proposed solution     The final report will be
delivered in an Adobe PDF format to ACET’s authorized representative at the
conclusion of the study. A sample Table of Contents is provided in Appendix 1.  
            All other project status reports will be submitted as agreed by both
parties.

 

OPT Project Management and Schedule

 

A sixteen (16) week schedule is estimated for the Feasibility Study. This
includes an estimated duration of four (4) weeks to collect the necessary
information from project partners and define the study requirements, plus ten
(10) to twelve (12) weeks for OPT to complete the study. This schedule will
commence with a kickoff meeting, to be scheduled as soon as possible after
contract award and conducted via video conference between OPT, ACET, and NPS.
The schedule is contingent upon close collaboration and timely exchange of
information during the discovery, requirements development, and design phases of
the project.

 

  Page 34 of 49

 [ex1_007.jpg]  

  

APPENDIX 1

 

Sample Table of Contents

 

The following is a representative Table of Contents (TOC) of the proposed
Feasability Study.

 

  1. Introduction     1.1. Executive Summary     1.2. Purpose of Study     1.3.
Mission Scenario   2. System Solution     2.1. Site Details       2.1.1. Site
Description       2.1.2. Power Generation       2.1.3. Power Consumption      
2.1.4. End-To-End Solution with Equipment Interfaces     2.2. OPT System      
2.2.1. PB3 PowerBuoy®       2.2.2. Moorings         2.2.2.1. PB3 Mooring Basics
        2.2.2.2. Mooring Analysis         2.2.2.3. Site Specific Solution      
  2.2.2.4. Survival Loads and Safety Factors       2.2.3. Payload Equipment    
  2.2.4. Interfaces with Customer Equipment     2.3. Communications       2.3.1.
Wireless Communications       2.3.2. Integration with AT&T to Define
Communications Network Requirements   3. Installation     3.1. Transportation
Plan     3.2. Deployment Methodology     3.3. Local Regulatory Requirements   4.
Operation and Maintenance     4.1. Remote System Performance Monitoring     4.2.
Recommended Preventative Maintenance   5. Risks and Unknowns   6. Appendices    
6.1. Specification for Customer Payload Equipment and Interface with PB3    
6.2. Budgetary Proposal and Schedule for Field Demonstration

 

  Page 35 of 49

 [ex1_007.jpg]  





 

EXHIBIT B

 

RELEVANT PROVISIONS / FLOWDOWNS FROM ACET’S PRIME CONTRACT

 

Where necessary to make all referenced clauses applicable to this Subcontract,
the term “Government,” “Contracting Officer” and equivalent terms shall mean
Prime Contractor and the term “Contractor” shall mean “Subcontractor.”

 

FAR and DFARS Clause Versions. Unless otherwise specified, the date of any
Federal Acquisition Regulation (FAR) or Defense Federal Acquisition Regulation
Supplement (DFARS) clause incorporated by reference in this Subcontract is the
version in effect as of the Effective Date of the Subcontract.

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the ACET will make
the full text available.

 

SPECIAL CONTRACT REQUIREMENTS

 

Additional flow downs may be provided on an individual Task order basis.

 

CONTRACT CLAUSES

 

52.202-1 Definitions   NOV 2013 52.203-3 Gratuities   APR 1984

52.203-5

52.203-6

Covenant Against Contingent Fees

Restrictions On Subcontractor Sales To The Government

 



MAY 2014

SEP 2006

52.203-7 Anti-Kickback Procedures   MAY 2014 52.203-8 Cancellation, Rescission,
and Recovery of Funds for Illegal or Improper Activity   MAY 2014 52.203-10
Price Or Fee Adjustment For Illegal Or Improper Activity   MAY 2014 52.203-12
Limitation On Payments To Influence Certain Federal Transactions   OCT 2010
52.203-13 Contractor Code of Business Ethics and Conduct   OCT 2015

52.203-14

52.203-16

Display of Hotline Poster(s)

Preventing Personal Conflicts of Interest

 

OCT 2015

DEC 2011

52.203-17 Contractor Employee Whistleblower Rights and Requirement To Inform
Employees of Whistleblower Rights   APR 2014 52.204-2 Security Requirements  
AUG 1996 52.204-2 Alt I Security Requirements (Aug 1996) - Alternate I   APR
1984 52.204-4 Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
  MAY 2011 52.204-9 Personal Identity Verification of Contractor Personnel   JAN
2011 52.204-10 Reporting Executive Compensation and First-Tier Subcontract
Awards   OCT 2015 52.204-13 System for Award Management Maintenance   OCT 2016
52.204-19 Incorporation by Reference of Representations and Certifications.  
DEC 2014 52.204-23 Prohibition on Contracting for Hardware, Software, and
Services Developed or Provided by Kaspersky Lab and Other Covered Entities.  
JUL 2018 52.207-5 Option To Purchase Equipment   FEB 1995 52.209-6

Protecting the Government’s Interest When Subcontracting With Contractors

Debarred, Suspended, or Proposed for Debarment

  OCT 2015 52.209-9 Updates of Publicly Available Information Regarding
Responsibility Matters   JUL 2013 52.209-10 Prohibition on Contracting With
Inverted Domestic Corporations   NOV 2015 52.210-1 Market Research   APR 2011
52.211-15 Defense Priority And Allocation Requirements   APR 2008



 

  Page 36 of 49

 [ex1_007.jpg]  

 



52.215-2 Audit and Records—Negotiation   OCT 2010 52.215-2 Alt II Audit and
Records—Negotiation (Oct 2010) - Alternate II   AUG 2016 52.215-8 Order of
Precedence—Uniform Contract Format   OCT 1997 52.215-11 Price Reduction for
Defective Certified Cost or Pricing Data—Modifications   AUG 2011 52.215-13
Subcontractor Certified Cost or Pricing Data—Modifications   OCT 2010 52.215-14
Integrity of Unit Prices   OCT 2010 52.215-15 Pension Adjustments and Asset
Reversions   OCT 2010 52.215-16 Facilities Capital Cost of Money   JUN 2003
52.215-18 Reversion or Adjustment of Plans for Postretirement Benefits (PRB)
Other than Pensions   JUL 2005 52.215-19 Notification of Ownership Changes   OCT
1997 52.215-21

Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data — Modifications

  OCT 2010 52.215-21 Alt II

Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data — Modifications (Oct 2010) - Alternate II

  OCT 1997 52.215-21 Alt III

Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data — Modifications (Oct 2010) - Alternate III

  OCT 1997 52.215-21 Alt IV

Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data — Modifications (Oct 2010) - Alternate IV

  OCT 2010 52.215-23 Limitations on Pass-Through Charges   OCT 2009 52.216-7 Alt
II Allowable Cost and Payment (Jun 2013) - Alternate II   AUG 2012 52.216-8
Fixed Fee   JUN 2011

52.216-22



52.219-4

Indefinite Quantity



Notice of Price Evaluation Preference for HUBZone Small Business Concerns

 

OCT 1995

OCT 2014

52.219-6 Notice Of Total Small Business Set-Aside   NOV 2011 52.219-7 Notice of
Partial Small Business Set-Aside   JUN 2003 52.219-8 Utilization of Small
Business Concerns   OCT 2014 52.219-9 Alt II Small Business Subcontracting Plan
(JAN 2017) Alternate II   NOV 2016 52.219-13 Notice of Set-Aside of Orders   NOV
2011 52.219-14 Limitations On Subcontracting   NOV 2011 52.219-16 Liquidated
Damages-Subcontracting Plan   JAN 1999 52.219-28 Post-Award Small Business
Program Representation   JUL 2013 52.219-30 Notice of Set-Aside for, or Sole
Source Award to, Women-Owned Small Business Concerns Eligible Under the
Women-Owned Small Business Program   DEC 2015 52.222-1 Notice To The Government
Of Labor Disputes   FEB 1997 52.222-20 Contracts for Materials, Supplies,
Articles, and Equipment Exceeding $15,000   MAY 2014 52.222-21 Prohibition Of
Segregated Facilities   APR 2015 52.222-26 Equal Opportunity   SEP 2016
52.222-29 Notification Of Visa Denial   APR 2015 52.222-35 Equal Opportunity for
Veterans   OCT 2015 52.222-36 Equal Opportunity for Workers with Disabilities  
JUL 2014 52.222-37 Employment Reports on Veterans   FEB 2016 52.222-50 Combating
Trafficking in Persons   MAR 2015 52.222-54 Employment Eligibility Verification
  OCT 2015 52.223-5 Pollution Prevention and Right-to-Know Information   MAY
2011 52.223-6 Drug-Free Workplace   MAY 2001 52.223-11 Ozone-Depleting
Substances and High Global Warming Potential Hydrofluorocarbons.   JUN 2016
52.223-15 Energy Efficiency in Energy-Consuming Products   DEC 2007 52.223-16
Acquisition of EPEAT (R) - Registered Personal Computer Products   OCT 2015

 

  Page 37 of 49

 [ex1_007.jpg]  

 

52.223-17 Affirmative Procurement of EPA-Designated Items in Service and
Construction Contracts   MAY 2008 52.223-18 Encouraging Contractor Policies To
Ban Text Messaging While Driving   AUG 2011 52.223-19 Compliance with
Environmental Management Systems   MAY 2011 52.224-3 Privacy Training   JAN 2017
52.225-13 Restrictions on Certain Foreign Purchases   JUN 2008 52.227-1
Authorization and Consent   DEC 2007 52.227-1 Alt I Authorization And Consent
(Dec 2007) - Alternate I   APR 1984 52.227-2 Notice And Assistance Regarding
Patent And Copyright Infringement   DEC 2007 52.227-3 Patent Indemnity   APR
1984 52.227-3 Alt I Patent Indemnity (Apr 1984) - Alternate I   APR 1984
52.227-10 Filing Of Patent Applications—Classified Subject Matter   DEC 2007
52.227-11 Patent Rights—Ownership By The Contractor   MAY 2014

52.228-3

52.232-2

Workers Compensation Insurance (Defense Base Act)

Payments under Fixed Price Research and Development Contracts

 

JUL 2014

APR 1984

52.232-9 Limitation On Withholding Of Payments   APR 1984 52.232-11 Extras   APR
1984 52.232-17 Interest   MAY 2014 52.232-18 Availability Of Funds   APR 1984
52.232-20 Limitation Of Cost   APR 1984 52.232-22 Limitation Of Funds   APR 1984
52.232-23 Assignment Of Claims   MAY 2014 52.232-25 Prompt Payment   JUL 2013
52.232-33 Payment by Electronic Funds Transfer—System for Award Management   JUL
2013 52.232-39 Unenforceability of Unauthorized Obligations   JUN 2013 52.232-40
Providing Accelerated Payments to Small Business Subcontractors   DEC 2013
52.233-1 Disputes   MAY 2014 52.233-3 Protest After Award   AUG 1996 52.233-3
Alt I Protest After Award (Aug 1996) - Alternate I   JUN 1985 52.233-4
Applicable Law for Breach of Contract Claim   OCT 2004 52.237-2 Protection Of
Government Buildings, Equipment, And Vegetation   APR 1984 52.237-3 Continuity
Of Services   JAN 1991 52.239-1 Privacy or Security Safeguards   AUG 1996
52.242-1 Notice of Intent to Disallow Costs   APR 1984 52.242-3 Penalties for
Unallowable Costs   MAY 2014 52.242-4 Certification of Final Indirect Costs  
JAN 1997 52.242-13 Bankruptcy   JUL 1995 52.243-1 Alt I Changes—Fixed Price (Aug
1987) - Alternate I   APR 1984 52.243-2 Changes—Cost-Reimbursement   AUG 1987
52.243-2 Alt II Changes—Cost Reimbursement (Aug 1987) - Alternate II   APR 1984
52.243-2 Alt V Changes—Cost-Reimbursement (Aug 1987) - Alternate V   APR 1984
52.243-6 Change Order Accounting   APR 1984 52.244-2 Subcontracts   OCT 2010
52.244-5 Competition In Subcontracting   DEC 1996 52.244-6 Subcontracts for
Commercial Items   SEP 2016 52.245-1 Government Property   APR 2012 52.245-1 Alt
II Government Property (Apr 2012) Alternate II   APR 2012 52.245-2 Alt II (Dev)
Government Property (Fixed-Price Contracts) June 2003 Alternate II Deviation  
JUN 2003 52.245-9 Use And Charges   APR 2012

 

  Page 38 of 49

 [ex1_007.jpg]  

 



52.246-23 Limitation Of Liability   FEB 1997 52.246-25 Limitation Of
Liability—Services   FEB 1997 52.249-4 Termination For Convenience Of The
Government (Services) (Short Form)   APR 1984 52.249-6 Termination (Cost
Reimbursement)   MAY 2004 52.249-6 Alt V Termination (Cost Reimbursement) (May
2004) - Alternate V   SEP 1996 52.249-8 Default (Fixed-Price Supply & Service)  
APR 1984 52.249-9 Default (Fixed-Priced Research And Development)   APR 1984
52.249-14 Excusable Delays   APR 1984 52.251-1 Government Supply Sources   APR
2012 52.253-1 Computer Generated Forms   JAN 1991 252.201-7000 Contracting
Officer’s Representative   DEC 1991 252.203-7000 Requirements Relating to
Compensation of Former DoD Officials   SEP 2011 252.203-7001 Prohibition On
Persons Convicted of Fraud or Other Defense-Contract-Related Felonies   DEC 2008
252.203-7002 Requirement to Inform Employees of Whistleblower Rights   SEP 2013
252.203-7003 Agency Office of the Inspector General   DEC 2012 252.204-7000
Disclosure Of Information   AUG 2013 252.204-7002 Payment For Subline Items Not
Separately Priced   DEC 1991 252.204-7003 Control Of Government Personnel Work
Product   APR 1992 252.204-7005 Oral Attestation of Security Responsibilities  
NOV 2001 252.204-7006 Billing Instructions   OCT 2005 252.204-7012 Safeguarding
Covered Defense Information and Cyber Incident Reporting   OCT 2016 252.205-7000
Provision Of Information To Cooperative Agreement Holders   DEC 1991

252.211-7003



 

252.211-7007

252.215-7000



 

252.215-7002

Item Unique Identification and Valuation

Pricing Adjustments

Reporting of Government-Furnished Property

Cost Estimating System

Cost Estimating System Requirements

 

MAR 2016



 

DEC 2012

AUG 2012



 

DEC 2012

252.219-7003



Small Business Subcontracting Plan (DOD Contracts)—Basic   MAR 2016 252.223-7006
Prohibition On Storage, Treatment, and Disposal of Toxic or Hazardous Materials
  SEP 2014 252.225-7001 Buy American And Balance Of Payments Program— Basic (Aug
2016)   AUG 2016 252.225-7002 Qualifying Country Sources As Subcontractors   AUG
2016 252.225-7004 Report of Intended Performance Outside the United States and
Canada—Submission after Award   OCT 2015 252.225-7012 Preference For Certain
Domestic Commodities   AUG 2016 252.225-7013 Duty-Free Entry—Basic (May 2016)  
MAY 2016 252.225-7021 Trade Agreements—Basic   SEP 2016 252.225-7040 Contractor
Personnel Supporting U.S. Armed Forces Deployed Outside the United States   OCT
2015 252.225-7041 Correspondence in English   JUN 1997 252.225-7043
Antiterrorism/Force Protection Policy for Defense Contractors Outside the United
States   JUN 2015

252.225-7048

252.225-7979 (Dev)

Export-Controlled Items

Additional Access to Contractor and Subcontractor Records in the United States
Central Command Theater of Operations (DEVIATION 2018-O0008) 

 

JUN 2013

DEC 2017

 

  Page 39 of 49

 [ex1_007.jpg]  

 



252.225-7995 (Dev)



252.225-7995 (Dev)

 

 

252.225-7997 (Dev)



252.226-7001

Prohibition on Providing Funds to the Enemy (Deviation 2015-O0016)



Contractor Personnel Performing in the United States Central Command Area of
Responsibility (Deviation 2017-O0004)

 

Contractor Demobilization (Deviation 2013-O0017)



Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns

 

SEP 2015





SEP 2017

 



 

AUG 2013



SEP 2004

252.227-7000 Non-estoppel   OCT 1966 252.227-7013 Rights in Technical
Data—Noncommercial Items   FEB 2014 252.227-7014 Rights in Noncommercial
Computer Software and Noncommercial Computer Software Documentation   FEB 2014
252.227-7015 Technical Data—Commercial Items   FEB 2014 252.227-7016 Rights in
Bid or Proposal Information   JAN 2011 252.227-7019 Validation of Asserted
Restrictions—Computer Software   SEP 2016 252.227-7020 Rights In Special Works  
JUN 1995 252.227-7025 Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends   MAY 2013
252.227-7026 Deferred Delivery Of Technical Data Or Computer Software   APR 1988
252.227-7027 Deferred Ordering Of Technical Data Or Computer Software   APR 1988
252.227-7030 Technical Data—Withholding Of Payment   MAR 2000 252.227-7037
Validation of Restrictive Markings on Technical Data   SEP 2016 252.227-7038
Patent Rights—Ownership by the Contractor (Large Business)   JUN 2012
252.227-7039 Patents—Reporting Of Subject Inventions   APR 1990 252.228-7001
Ground And Flight Risk   JUN 2010 252.231-7000 Supplemental Cost Principles  
DEC 1991 252.232-7003 Electronic Submission of Payment Requests and Receiving
Reports   JUN 2012 252.232-7007 Limitation Of Government’s Obligation   APR 2014
252.232-7010 Levies on Contract Payments   DEC 2006 252.232-7011 Payments in
Support of Emergencies and Contingency Operations   MAY 2013 252.239-7001
Information Assurance Contractor Training and Certification   JAN 2008
252.239-7018 Supply Chain Risk   OCT 2015 252.242-7006 Accounting System
Administration   FEB 2012 252.243-7001 Pricing Of Contract Modifications   DEC
1991 252.243-7002 Requests for Equitable Adjustment   DEC 2012 252.244-7001
Contractor Purchasing System Administration   MAY 2014 252.245-7000
Government-Furnished Mapping, Charting, and Geodesy Property   APR 2012
252.245-7001 Tagging, Labeling, and Marking of Government-Furnished Property  
APR 2012 252.245-7002 Reporting Loss of Government Property   APR 2012
252.245-7003 Contractor Property Management System Administration   APR 2012
252.245-7004 Reporting, Reutilization, and Disposal   SEP 2016 252.246-7001
Warranty Of Data   MAR 2014 252.247-7023 Transportation of Supplies by Sea   APR
2014 252.247-7024 Notification Of Transportation Of Supplies By Sea   MAR 2000

 

  Page 40 of 49

 [ex1_007.jpg]  

 

EXHIBIT C

 

Pricing, Payment Schedule, Subcontractor Labor Categories

 

Payment shall be made in accordance with following billing milestones:

 

Milestone   Description   Deliverable   Estimated Date   Value

Phase 1 – Define Requirements

  Meet with ACET and NPS/SLAMR team members to define mission requirements and
validate study scope   Project Management Plan (PMP)   4 weeks ARO   25% Phase 2
– Engineering & Analysis   Detailed engineering work to de- velop overall system
configura- tion and specifications to meet requirements defined in Phase 1  
Project Management Review (PMR) Slides   12 weeks ARO   25% Phase 3 – Final
Report   Final report detailing findings in Phase 2, including detailed tech-
nical specification, budgetary cost estimate, and operational overview   Final
Technical Report   16 weeks ARO   50%

 

*Subcontractor shall not exceed nor shall ACET reimburse above the funded amount
of $52,500.00 unless by written modification to the subcontract.

 

No charges for performance will be allowed beyond the funded amount.

 

  The firm fixed price for this work scope is $52,500.00. Payment will be made
according to the above breakdown upon successful and accepted performance.      
This firm fixed price includes all labor (engineering and project services),
overheads, and taxes applicable to complete the proposed work. Pricing and
schedule assume that the information required for the feasibility study will be
provided in a timely manner. Specific data will be required based on discussions
occurring during the kickoff meeting and in the initial period of the
feasibility study.

 

  Page 41 of 49

 [ex1_007.jpg]  

 

SUBCONTRACTOR LABOR CATEGORIES

 

Minimum Qualifications for Personnel

 

See Section I.10. Personnel proposed to perform under this Subcontract shall
comply at all times with the labor category requirements set forth in Section
I.10.

 

Administrative Assistant Includes clerical personnel, administrative services
personnel, and technical publications personnel. Performs administrative duties
in a staff activity. Performs specialized assignments relating to typing, word
processing, graphics illustration using computers with very little direction.
Performs a variety of support services such as operation of reproduction
equipment to produce large volumes of documents, courier service and mail
service, etc. Maintains personnel and other files; prepares correspondence,
schedules and coordinates travel. Assists in the preparation of documents and
supports the development of contract deliverables and reports. Responsible for
integrating the graphics generated with automated tools and the deliverable
documents.     Architecture Analyst Analyze, design, evaluate, and plan the
Business Architecture & Information Technology Systems Architecture in order to
optimize the enterprise information technology architecture. This includes in
depth knowledge of the enterprise, logic, systems, programming, and components;
and a broad range of knowledge across the agency business, data, technology,
applications and organizational views. Provides technical assistance to agency
information technology staff. This includes existing and new technology in all
areas of information technology such as platform, operations, network,
applications and security. Works with the CIO, IT Managers and Project Managers
to ensure the architecture as a whole is appropriately linked, being leveraged
to maximum benefit and ready for future development.     Associate/Professional
Directly or indirectly responsible for the application of complex and advanced
scientific theories, concepts, principles, and processes. Recognized within the
company and the technical community as an authority in one or more scientific
disciplines. Typically assists or publishes professional and scientific papers
and patents. Develops advanced concepts, techniques, and standards. Develops new
applications based on professional principles and theories. Works directly with
senior personnel, program managers, and external organizations in the planning,
oversight, execution, and evaluation of multiple complex technical and
scientific solutions. Maintains a liaison role with staff and customers, and
acts independently on issues within his/her field of expertise.     Chief
Scientist Performs the functions of a technical expert in the relevant
scientific field in the support of major programs or system development. Applies
scientific expertise in defining and resolving system issues, performing
analysis and developing plans and requirements in the subject-matter area for
complex systems. Coordinates and manages the preparation of analyses,
evaluations, and recommendations for proper implementation of programs and
systems.     Computer Security Systems Analyst/Specialist Analyzes and defines
Information Assurance security requirements for Multiple Security Levels (MSL)
systems and non-MLS systems. Designs, develops, engineers, and implements
solutions to MLS and non-MLS requirements. Gathers and organizes technical
information about an organization’s missions, goals, and requirements, existing
security products, and ongoing programs in the Information Assurance arena.

 

  Page 42 of 49

 [ex1_007.jpg]  

 

Computer Security Systems Engineer Performs a variety of routine project tasks
applied to specialized technology problems. Tasks involve integration of
electronic processes or methodologies to resolve total system problems, or
technology problems as they relate to Information Assurance requirements.
Conducts security assessments and security consulting services. Analyzes
information security requirements.     Contract Specialist Analyzes business
practices and market conditions to evaluate bid responsiveness, conducts baisc
procurement procedures and techniques. Presents factual information; composes
memoranda, minutes and reports; and drafts contract provisions and supporting
documents. Solicits sources of supply and analyzes prices, discount rates,
delivery dates, transportation charges, previous performance, commitments and
indications of financial responsibility and recommends the most advantageous
offer.     Cost Analyst Performs Functional Economic Analysis (FEA) to evaluate
the costs of alternative ways to accomplish functional objectives. Provides cost
estimating and financial management support, including all activities that occur
during the life cycle of a program. Presents plans, recommendations, analyses,
and other advice within a broad functional area to customers, site managers, and
all employee levels within the project. Prepares studies, plans, and analyses in
support of the delivery order.     Data/Configuration Management Specialist
Supports configuration management planning. Describes provisions for
configuration identification, change control, configuration status accounting,
and configuration audits. Supports configuration planning. Identifies and
maintains the original configuration of requirements documentation, design
documentation, software, and related documentation. Responsible for
configuration change control. Supports the change process so that only approved
and validated changes are incorporated into product documents and related
software. Responsible for configuration status accounting. Tracks all problems
and changes in product documents and software and reports changes and current
configuration. Responsible for configuration audits. Supports audits to verify
that requirements of all baselines have been met.     Database
Manager/Administrator Performs one or more of the following tasks in support of
computer database administration: architects, designs, oversee the development
of, or administers computerized databases, installs the applicable databases
onto the appropriate computer operating systems, creates databases, configure
databases (for a data warehousing application), use import utilities to install
databases. Includes creation of Indexes, Clusters, Snapshots, Views, and other
database objects, as well as, management of Rollback Segments, Data File Size,
and all the other aspects related to the performance tuning of databases. Write
code for update queries, update data dictionaries as new fields are added to the
database, and maintain a data correction log. Create and maintain data
correction logs that identify the date the correction that was performed, tables
and fields effected, submission effected, error code effected, and other
pertinent metadata. Expand and update the data dictionary for the database and
any related applications.

 

  Page 43 of 49

 [ex1_007.jpg]  

 

Documentation Specialist Is responsible for preparing and/or maintaining
systems, programming and operations documentation, procedures and methods,
including user manuals, reference manuals, etc. Maintains a current internal
documentation library. Provides or coordinates special documentation services as
required. Competent to work at the highest level of all phases of documentation.
Gathers, analyzes, and composes technical information. Conducts research and
ensure the use of proper technical terminology. Translates technical information
into clear, readable documents to be used by technical and non-technical
personnel.     Engineer Provides engineering, technical, and managerial
direction for problem definition, analysis, requirement development and
implementation for complex systems in the engineering discipline required to
meet technical requirements. Makes recommendations and advises on system
development, improvements, optimization, or support efforts. Performs risk
assessments and analysis employing modeling and simulation techniques.    
Functional Expert Consultant Recognized for strong expertise in industry issues
and trends. Utilize functional area expertise gained through direct industry
experience to assess the operational and functional baseline of an organization
and its organizational components. Uses in-depth consultative skills and
business knowledge based on accumulated experience and education aligned to
practice business objectives and processes. Work with senior managers and
executives to provide industry vision and strategic direction with regard to
their enterprise. Guide the determination of information technology inadequacies
and/or deficiencies that affect the functional area’s ability to support/meet
organizational goals. Generate functional area strategies for enhanced IT
operations in a cross-functional area mode throughout the organization.
Participate in account strategy sessions, strategic assessments and design
reviews to validate enterprise approach and associated work products.    
Graphics Specialist Prepares presentation graphics and supports the development
of contract deliverables and reports by developing and updating graphic
presentations to improve the quality and enhance the usability of these
documents. Responsible for integrating the graphics generated with automated
tools and the deliverable documents. Responsible for graphics design and use,
operation and setup of computer graphic systems. Executes graphic projects and
assists in coordination of all graphic production scheduling; coordinates
production support with outside vendors, as needed. Ensures that graphic
projects are completed on time, within budget and to user’s satisfaction.
Interfaces with users to determine scope of project and best graphic medium.
Works on complex projects independently and has thorough knowledge of graphics
systems and graphics application packages including: desk top publishing, CAD,
GIS, design packages, HTML, multimedia and other graphics applications.

 

  Page 44 of 49

 [ex1_007.jpg]  

 

Information Assurance Engineer Establishes and satisfies complex system-wide
information security requirements based upon the analysis of user, policy,
regulatory, and resource demands. Supports customers at the highest levels in
the development and implementation of doctrine and policies. Applies expertise
to government and commercial common user systems, as well as to dedicated
special purpose systems requiring specialized security features and procedures.
Examples could include command and control-related networks.     Information
Assurance Specialist Identifies security risks, threats and vulnerabilities of
networks, systems, applications and new technology initiatives. Develops, tests,
and operates firewalls, intrusion detection systems, enterprise anti-virus
systems and software deployment tools. Tests and debugs programs and scripts and
prepares instruction for use during network exploitation activities. Applies
knowledge of current IA policy, tactics, techniques, policy, and doctrine, and
relationship to IA reporting requirements and structure. Assists in the planning
and implementation of requirements.     Logistics Specialist Prepares logistics
support documentation and source data, such as logistics operational
management/user documents, integrated logistics support plans, user logistics
support summaries, post-production support plans, and logistics implementation
plans. Implements logistics plans, databases, and support files to support the
fielding of new complex information systems or major modifications. Applies
logistics principles and methods to specialized logistics solutions. Performs
logistics database management functions. Performs logistics inventories and
related logistics functions. Works independently and leads the implementation of
logistics discipline.     Management Analyst Develops, analyzes, evaluates,
advises on, and/or improves the effectiveness of work methods and procedures,
organizations, manpower utilization, distribution of work assignments,
delegations of authority, management controls, information and documentation
systems, and similar functions of management.     Materials Engineer Evaluate
materials and develop machinery and processes to manufacture materials for use
in products that must meet specialized design and performance specifications.
Develop new uses for known materials or works with metals, composite materials,
ceramic, glass, plastics, polymers, semiconductors, naturally occurring
materials and combination of materials or composites to create new materials
that meet certain mechanical, electrical, and chemical requirements.    
Modeling and Simulation Specialist Expert in modeling and simulation functions
or operations such as, but not limited to exercises, plans, coordination,
demonstrations, and instruction in the fields such as, but not limited to
health, environmental, transportation, law enforcement, military, and civil
agencies. Provides supervision and guidance on the proper operation and use of
simulation models and exercises. May support live, constructive, or virtual
training.

 

  Page 45 of 49

 [ex1_007.jpg]  

 

Networks Engineer Demonstrated capability in one or more of the Information
Technology core areas; Computer System Engineering; Computer System Services;
Data Management Services; Modeling, Analysis and Simulation; Professional
Support Services; Test, Analysis and Evaluation; and Systems Integration.
Experience in systems development, analysis or design. Requires competence in
all phases of system analysis techniques, system design concepts, computer
programming languages and the ability to work with end users to develop system
designs from end users specifications.     Networks Information Assurance Test
Engineer Review and evaluate System Security Plans (SSPs), System Security
Authorization Agreements (SSAAs), systems and networks diagrams, Security
Requirements Traceability Matrices (SRTMs), Risk Assessments, and associated
Information Systems (IS) Certification and Accreditation (C&*A) documents in
accordance with Department of Defense (DoD), Intelligence Community (IC),
National and Agency standards; observe, evaluate, and document IS security
certification testing and prepare Security Certification Test Reports (SCTRs)
with findings and recommendations regarding systems; Approval To Operate (ATO).
Inspect systems, networks, sites for compliance to InfoSec standards and
policies. Additional duties include producing periodic progress reports,
preparing various forms of correspondence concerning deficiencies and statuses
of SSPs/SSAAs, maintaining and reporting statistics on personal C&A efforts.
Knowledge of DoD, IC, and National Security Policies, Regulations, Directives,
and Instructions.     Program Analyst/Manager Serves as the contractor’s single
contract manager, and shall be the contractor’s authorized interface with the
Government Contracting Officer (CO), the contract level Contracting Officer’s
Representative (COR), government management personnel and customer agency
representatives. Develops, analyses, evaluates, advises on, and/or improves the
effectiveness of work methods and procedures, organizations, manpower
utiliztion, distribution of work assignments, delegations of authority,
management controls, information and documentation systems, and similar
functions of management. Responsible for formulating and enforcing work
standards, assigning contractor schedules, reviewing work discrepancies,
supervising contractor personnel and communicating policies, purposes, and goals
of the organizaiton to subordinates. Shall be responsible for the overall
contract performance and shall not serve in any other capacity under this
contract.     Project Control Specialist Analyze program to determine
requirements. Track program process and control. Analyze the impact or potential
impact of missed or inadequate deliverable on program accomplishment. Develop
and present reports on analysis findings. Draft program documentation to support
activities to higher-level management. Review and track performance metrics.    
Project Manager Responsible for the overall management of the specific task
order(s) and insuring that the technical/financial solutions and schedules in
the specific delivery orders are implemented in a timely manner. Organizes,
directs and coordinates the planning and production of all activities associated
with assigned delivery order projects. Demonstrates competent writing and oral
communication skills. Ensures quality products and services are delivered.

 

  Page 46 of 49

 [ex1_007.jpg]  

 

Quality Assurance Directs quality assurance operations. Develops and controls
quality programs. Determines the resources required for quality control.
Establishes and maintains a process for evaluating software and associated
documentation. Conducts formal and informal reviews at pre-determined points
throughout the development life cycle. Monitors conformance with QA standards
and procedures and maintains the level of quality throughout the life cycle of
the DS TAT requirement. Conducts quality assurance training for employees.
Suggests methods for improving product quality, design, or processes.    
Quality Assurance Manager Directs quality assurance operations. Develops and
controls quality programs. Monitors conformance with QA standards and
procedures. Conducts quality assurance training for employees. Suggests methods
for improving product quality, design, or processes.     Quality Assurance
Specialist Establishes and maintains a process for evaluating software and
associated documentation. Determines the resources required for quality control.
Maintains the level of quality throughout the software life cycle. Conducts
formal and informal reviews at pre-determined points throughout the development
life cycle.     Research Analyst/Assistants Formulates/defines research and
development scope and objectives for assigned projects. Devises or modifies
procedures to solve complex problems considering Defense systems capacity and
limitations, operating time and form of desired results. Prepares detailed
specifications from which research programs will be written. Responsible for
program design, testing, and documentation. Has full technical knowledge of all
phases of research application analysis and programming. Has good understanding
of research analysis techniques and ability to apply them.     Research Engineer
Applies their expertise and knowledge to technical projects, finding innovative,
cost-effective means to improve research, techniques, procedures, and/or
products and technologies. Provides research engineering, technical, and
managerial direction for problem definition, analysis, requirement development
and implementation for complex systems in the engineering discipline.
Responsibilites include developing, conducting and evaluating new approaches to
meet technical requirements faster and more efficiently. Makes recommendations
and advises on research development, improvements, optimization, or support
efforts. Performs risk assessments and innovative use of new research concepts
or improved techniques and procedures.     Research Scientist Develop and
implement new research objectives, establish project priorities, define methods
of approach and execute the study. Provide scientific conclusions and
interpretations. Responsible for innovative use of scientific research concepts,
principles, and practices and contributes to advanced methods and techniques on
Technical Area Tasks. Has expertise an outstanding knowledge and competence in
one or more specific technical focus areas.     Security Administrator Performs
administration functions related to operating a secured facility, including
classified document control, publication distribution, classification management
and processing, coordination with Government Task Manger’s and the Contractor’s
Program Manager. Provides audit support during the development of software and
hardware. Conducts preliminary reviews of computer use and makes recommendations
to management personnel regarding security needs for effective operations.
Monitor physical security for conformance to government requirements.

 

  Page 47 of 49

 [ex1_007.jpg]  

 

Software Engineer Performs a variety of systematic, disciplined, and
quantifiable approaches to the development, operation, and maintenance of
software, encompassing techniques and procedures often regulated by a software
development process with the purpose of improving the reliability and
maintainability of software systems. Establishes software information and
engineering requirements which is necessitated by the potential complexity of
those software systems, which may contain millions of lines of code. Applies the
discipline of software engineering for specific technical problems and
procedures, including knowledge, tools, and methods for software requirements,
software design, software construction, software testing, and software
maintenance tasks. Relates the disciplines of software engineering to the
disciplines of computer science, computer engineering, management, mathematics,
project management, quality management, software ergonomics, and systems
engineering.     Subject Matter Expert Provides extremely high level subject
matter expertise for work described in the task. Provides advanced technical
knowledge and analysis of highly specialized applications and operational
environment, high-level functional systems analysis, design, integration,
documentation, training, and implementation advice on complex problems which
require doctorate level knowledge of the subject matter for effective
implementation. Applies principles, methods, and knowledge of specific
functional areas of expertise to specific task order requirements. Provides
advice on esoteric problems which require extensive knowledge of the subject
matter. Designs and prepares technical reports, studies, and related
documentation, makes charts and graphs to record results, prepares and delivers
presentations, training, and briefings as required by the task order.    
Systems Analyst Formulates/defines system scope and objectives for assigned
projects. Devises or modifies procedures to solve complex problems considering
computer equipment capacity and limitations, operating time and form of desired
results. Prepares detailed specifications from which programs will be written.
Responsible for program design, coding, testing, debugging and documentation.
Has full technical knowledge of all phases of applications systems analysis and
programming. Has good understanding of the business or function for which
applications is designed.     Systems Architect Establishes system information
requirements using analysis of the information engineer(s) in the development of
enterprise-wide or large-scale information systems. Designs architecture to
include the software, hardware, and communications to support the total
requirements as well as provide for present and future cross-functional
requirements and interfaces. Ensures these systems are compatible and in
compliance with the standards for open systems architectures, the Open Systems
Interconnection (OSI) and International Standards Organization (ISO) reference
models, and profiles of standards - such as Institute of Electrical and
Electronic Engineers (IEEE) Open Systems Environment (OSE) reference model - as
they apply to the implementation and specification of Information Management
(IM) solution of the application platform, across the application program
interface (API), and the external environment/software application. Ensures that
the common operating environment is TAFIM compliant. Evaluates analytically and
systematically problems of workflows, organization, and planning and develops
appropriate corrective action.

 

  Page 48 of 49

 [ex1_007.jpg]  

 

Systems Engineer Performs a variety of complex project tasks applied to
specialized technology problems. Tasks involve integration of electronic
processes or methodologies to resolve total system problems or technology
problems. Applies analytical and systematic approaches in the resolution of
problems of work flow, organization, and planning. Directs and assists system
engineers in the application of system engineering principles to the solution of
secure systems design problems. Expert knowledge of LANs, WANs, VPNs, routers,
firewalls, network protocols, and other security and network operations and
monitoring, vulnerability analysis, PKI, data encryption, key management, data
warehousing, and data mining capabilities.     Technical Analyst/Writer Assist
in collecting and organizing information for preparation of user manuals,
training materials, installation guides, proposals, and reports. Edit functional
descriptions, system specifications, user manuals, special reports, or any other
customer deliverables and documents.     Test Engineer Provides test and
evaluation of hardware and/or software development. This includes developing and
documenting test plans and procedures, conducting testing, and evaluating and
documenting results. Prepares studies, plans, and analyses in support of the
delivery order.     Test Specialist - Level Provides test and evaluation of
ongoing research and development projects. This includes developing and
documenting test plans and procedures, conducting testing, and evaluating and
documenting results. Prepares studies, plans, and analyses in support of the
delivery order.     Training Analyst/Facilitator Conducts the research necessary
to develop and revise training courses and prepares appropriate training
catalogs. Develops all instructor materials (course outline, background
material, and training aids). Develops all student materials (course manuals,
workbooks, handouts, completion certificates, and course critique forms). Trains
personnel by conducting formal classroom courses, workshops, seminars, and/or
computer based/computer aided training.     Web Designer/Analyst Provide support
for developing & providing Agency Web-site content that will motivate & satisfy
civilian user’s needs so that they will regularly access the site & utilize it
as a major source for information, decision making and benefits delivery.
Provide support for maintaining civil service handbook & policies/procedures on
the agency Web; assisting in developing agency newsletter & civilian benefits
communications; recommending new & innovative web uses as well as training &
educating employees on the use & benefits of using the Web. Provide support in
the location & pursuit of content & surveying internal customers to gather
feedback for site improvement & enhancements.

 

  Page 49 of 49

 